

EXECUTION VERSION

 



LOAN AND SECURITY AGREEMENT


by and among


HORIZON CREDIT II LLC


as Borrower,


THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
and
 
WELLS FARGO CAPITAL FINANCE, LLC
 
as the Arranger and Administrative Agent,


Dated as of July 14, 2011
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
DEFINITIONS AND CONSTRUCTION
1
       
1.1
Definitions
1
 
1.2
Accounting Terms
32
 
1.3
Code
32
 
1.4
Construction
33
 
1.5
Schedules and Exhibits
33
       
2.
LOAN AND TERMS OF PAYMENT
33
       
2.1
Revolver Advances
33
 
2.2
Borrowing Procedures and Settlements
34
 
2.3
Payments
41
 
2.4
Overadvances
44
 
2.5
Interest Rates:  Rates, Payments, and Calculations
44
 
2.6
Cash Management
46
 
2.7
Crediting Payments
47
 
2.8
Designated Account
47
 
2.9
Maintenance of Loan Account; Statements of Obligations
47
 
2.10
Fees
48
 
2.11
Capital Requirements
48
 
2.12
LIBOR Rate Provisions
50
       
3.
CONDITIONS; TERM OF AGREEMENT
50
       
3.1
Conditions Precedent to the Initial Extension of Credit
50
 
3.2
Conditions Subsequent to the Initial Extension of Credit
53
 
3.3
Conditions Precedent to all Extensions of Credit
54
 
3.4
Term
55
 
3.5
Effect of Termination
55
 
3.6
Early Termination of Commitments by Borrower
55
       
4.
CREATION OF SECURITY INTEREST
56
       
4.1
Grant of Security Interest
56
 
4.2
Negotiable Collateral
56
 
4.3
Collection of Accounts, General Intangibles, and Negotiable Collateral
56
 
4.4
Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required
57
 
4.5
Power of Attorney
58
 
4.6
Right to Inspect and Verify
58
 
4.7
Control Agreements
59
 
4.8
Servicing of Notes Receivable
59
 
4.9
Borrower’s Perfection
59
 
4.10
Note Receivable Documents
60
 
4.11
Release of Notes Receivable
60
 
4.12
ERS
60


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


5.
REPRESENTATIONS AND WARRANTIES
61
       
5.1
No Encumbrances
61
 
5.2
Eligible Notes Receivables
61
 
5.3
Equipment
61
 
5.4
Location of Collateral
61
 
5.5
Records
62
 
5.6
State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
62
 
5.7
Due Organization and Qualification; Subsidiaries
62
 
5.8
Due Authorization; No Conflict
63
 
5.9
Litigation
63
 
5.10
No Material Adverse Change
64
 
5.11
Fraudulent Transfer
64
 
5.12
Employee Benefits
64
 
5.13
Environmental Condition
64
 
5.14
Brokerage Fees
64
 
5.15
Intellectual Property
65
 
5.16
Leases
65
 
5.17
Deposit Accounts and Securities Accounts
65
 
5.18
Complete Disclosure
65
 
5.19
Indebtedness
65
 
5.20
Compliance
65
 
5.21
Servicing
66
 
5.22
Permits, Licenses, Etc.
66
 
5.23
Margin Stock
66
 
5.24
Government Regulation
66
 
5.25
OFAC
66
 
5.26
Patriot Act
67
       
6.
AFFIRMATIVE COVENANTS
67
       
6.1
Accounting System
67
 
6.2
Collateral Reporting
67
 
6.3
Financial Statements, Reports, Certificates
68
 
6.4
Notices Regarding Authorized Persons or Servicing and Accounting Staff
71
 
6.5
Collection of Notes Receivable
71
 
6.6
Maintenance of Properties
71
 
6.7
Taxes
71
 
6.8
Insurance
72
 
6.9
Location of Collateral
73
 
6.10
Compliance with Laws
73
 
6.11
Leases
73
 
6.12
Existence
73
 
6.13
Environmental
74
 
6.14
Disclosure Updates
74
 
6.15
Formation of Subsidiaries
74


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
6.16
Required Asset Documents
75
 
6.17
Sale and Servicing Agreement
75
 
6.18
Escrow Deposits
75
 
6.19
Minimum Funding of Advances
75
 
6.20
ERS
75
       
7.
NEGATIVE COVENANTS
75
       
7.1
Indebtedness
75
 
7.2
Liens
76
 
7.3
Restrictions on Fundamental Changes
76
 
7.4
Disposal of Assets
76
 
7.5
Change Name
77
 
7.6
Nature of Business
77
 
7.7
Prepayments and Amendments
77
 
7.8
[Intentionally Omitted].
77
 
7.9
Required Procedures
77
 
7.10
Restricted Payments
77
 
7.11
Accounting Methods
77
 
7.12
Investments
78
 
7.13
Transactions with Affiliates
78
 
7.14
Use of Proceeds
78
 
7.15
Collateral with Bailees
78
 
7.16
Financial Covenants of Borrower, Horizon and Servicer
78
 
7.17
Certain Borrower and Horizon Portfolio Covenants
79
 
7.18
Sale and Servicing Agreement.
80
       
8.
EVENTS OF DEFAULT
80
     
9.
THE LENDER GROUP’S RIGHTS AND REMEDIES
83
       
9.1
Rights and Remedies
83
 
9.2
Special Rights of the Lender Group in Respect of Notes Receivable and Purchased
Participations
85
 
9.3
Remedies Cumulative
86
       
10.
TAXES AND EXPENSES
86
     
11.
WAIVERS; INDEMNIFICATION
86
       
11.1
Demand; Protest; etc
86
 
11.2
The Lender Group’s Liability for Borrower Collateral
87
 
11.3
Indemnification
87
       
12.
NOTICES
88
     
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
89


 
-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


14.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
90
       
14.1
Assignments and Participations
90
 
14.2
Successors
92
       
15.
AMENDMENTS; WAIVERS
93
       
15.1
Amendments and Waivers
93
 
15.2
Replacement of Certain Lenders
94
 
15.3
No Waivers; Cumulative Remedies
95
       
16.
AGENT; THE LENDER GROUP
96
       
16.1
Appointment and Authorization of Agent
96
 
16.2
Delegation of Duties
96
 
16.3
Liability of Agent
97
 
16.4
Reliance by Agent
97
 
16.5
Notice of Default or Event of Default
97
 
16.6
Credit Decision
98
 
16.7
Costs and Expenses; Indemnification
98
 
16.8
Agent in Individual Capacity
99
 
16.9
Successor Agent
99
 
16.10
Lender in Individual Capacity
100
 
16.11
Withholding Taxes
100
 
16.12
Collateral Matters
103
 
16.13
Restrictions on Actions by Lenders; Sharing of Payments
105
 
16.14
Agency for Perfection
105
 
16.15
Payments by Agent to the Lenders
105
 
16.16
Concerning the Collateral and Related Loan Documents
106
 
16.17
Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
106
 
16.18
Several Obligations; No Liability
107
       
17.
GENERAL PROVISIONS
107
       
17.1
Effectiveness
107
 
17.2
Section Headings
107
 
17.3
Interpretation
107
 
17.4
Severability of Provisions
107
 
17.5
Bank Product Providers
108
 
17.6
Debtor-Creditor Relationship
108
 
17.7
Counterparts; Electronic Execution
109
 
17.8
Revival and Reinstatement of Obligations
109
 
17.9
Confidentiality.
109
 
17.10
Lender Group Expenses
110
 
17.11
Survival
110
 
17.12
Patriot Act
111
 
17.13
Integration
111


 
-iv-

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES


Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Letter Agreement
Exhibit C-1
Form of Compliance Certificate
   
Schedule A-1
Approved Third-Party Lenders
Schedule A-2
Approved Third-Party Originators
Schedule A-3
Approved Senior Revolving Lenders
Schedule C-1
Commitments
Schedule P-1
Permitted Liens
Schedule R-1
Required Asset Documents
Schedule 2.6(a)
Cash Management Banks
Schedule 5.4
Locations of Collateral
Schedule 5.6(a)
Jurisdictions of Organization
Schedule 5.6(b)
Chief Executive Offices
Schedule 5.6(c)
Organizational ID Numbers
Schedule 5.6(d)
Commercial Tort Claims
Schedule 5.7(b)
Capitalization of Borrower and Horizon
Schedule 5.7(c)
Capitalization of Borrower’s and Horizon’s Subsidiaries
Schedule 5.9
Litigation
Schedule 5.13
Environmental Matters
Schedule 5.15
Intellectual Property
Schedule 5.17
Deposit Accounts and Securities Accounts
Schedule 5.19
Permitted Indebtedness
Schedule 5.22
Licenses, Franchises, Consents and Approvals


 
-v-

--------------------------------------------------------------------------------

 


LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of July
14, 2011, between and among, on the one hand, the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (“Agent”), and, on the other hand, HORIZON CREDIT II LLC, a Delaware
limited liability company (“Borrower”).
 
The parties agree as follows:
 
1.           DEFINITIONS AND CONSTRUCTION.
 
1.1           Definitions.  As used in this Agreement, the following terms shall
have the following definitions:
 
“Account” means an account (as that term is defined in the Code).
 
“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper or a General Intangible, or is a debtor
under, or a maker of, a Note Receivable.
 
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
“Additional Documents” has the meaning set forth in Section 4.4(c).
 
“Advances” has the meaning set forth in Section 2.1(a).
 
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, in any event: (a) any Person which owns directly or indirectly
20% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 20% or more of
the partnership, membership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person, (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.
 
“Agent” means WFCF, solely in its capacity as agent for the Lenders hereunder,
and any successor thereto.

 
-1-

--------------------------------------------------------------------------------

 

“Agent Advances” has the meaning set forth in Section 2.2(e)(i).
 
“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.
 
“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number 4124923707
and maintained by Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA No.
121000248, and all payments by Borrower or any member of the Lender Group to
such deposit account shall be designated: “Credit to: Wells Fargo Capital
Finance, LLC, Re: Horizon Credit.”
 
“Agent’s Liens” means the Liens granted by Borrower and its Subsidiaries to
Agent for the benefit of the Lender Group under this Agreement or the other Loan
Documents.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.
 
“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, or (b) the third anniversary of the Amortization Commencement Date.
 
“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.3(b)(ii) of the
Agreement.
 
“Approved Forms” means the standard forms of Note Receivable Documents,
including any loan application, promissory note, loan agreement, lien
instrument, security agreement, guaranty, and related documents used by Horizon
in the conduct of its business with its borrowers, and substantially similar in
scope and content as the forms attached as an exhibit to the Closing
Certificate, which forms shall be in form and substance satisfactory to Agent,
together with such changes and modifications or additions thereto from time to
time as Horizon may approve from time to time in accordance with the Required
Procedures.
 
“Approved Senior Revolving Lender” means a Person listed on Schedule A-3, any
bank, commercial finance company or other institutional lender that is a
Subsidiary of, or a fund controlled by, a Person listed on Schedule A-3 and that
targets the same market segment of the lending business as Borrower (i.e. in one
of the Target Industries), or any other bank, commercial finance company or
other institutional lender approved by Agent from time to time in its Permitted
Discretion.

 
-2-

--------------------------------------------------------------------------------

 

“Approved Third-Party Lender” means a bank, commercial finance company or other
institutional lender listed on Schedule A-1, any bank, commercial finance
company or other institutional lender that is a Subsidiary of, or a fund
controlled by, a Person listed on Schedule A-1 and that targets the same market
segment of the lending business as Borrower (i.e. in one of the Target
Industries), or any other bank, commercial finance company or other
institutional lender approved by Agent from time to time in its Permitted
Discretion.
 
“Approved Third-Party Originator” means a bank, commercial finance company or
other institutional lender listed on Schedule A-2, any bank, commercial finance
company or other institutional lender that is a Subsidiary of, or a fund
controlled by, a Person listed on Schedule A-2 and that targets the same market
segment of the lending business as such Borrower (i.e. in one of the Target
Industries), or any other bank, commercial finance company or other
institutional lender approved by Agent from time to time in its Permitted
Discretion.
 
“Assignee” has the meaning set forth in Section 14.1(a).
 
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.
 
“Authorized Person” means (a) with respect to Borrower, any of Robert D.
Pomeroy, Jr., Chief Executive Officer, Gerald A. Michaud, President, or
Christopher M. Mathieu, Chief Financial Officer, or any other individual then
serving as the Chief Executive Officer, President, or Chief Financial Officer of
Borrower, (b) with respect to Horizon, any of Robert D. Pomeroy, Jr., Chief
Executive Officer, Gerald A. Michaud, President, or Christopher M. Mathieu,
Chief Financial Officer, or any other individual then serving as the Chief
Executive Officer, President, or Chief Financial Officer of Horizon, and
(c) with respect to Servicer, any of Robert D. Pomeroy, Jr., Chief Executive
Officer, Gerald A. Michaud, President, or Christopher M. Mathieu, Chief
Financial Officer, or any other individual then serving as the Chief Executive
Officer, President, or Chief Financial Officer of Servicer; provided, that for
purposes of this Agreement, no individual who is an Authorized Person shall
cease to be an Authorized Person, and no individual who is not then an
Authorized Person shall become an Authorized Person, unless and until Agent has
received written notice of such change from Borrower, Horizon or Servicer, as
applicable, and in the case of an individual becoming an Authorized Person such
individual has qualifications and experience substantially similar to the
Authorized Person being replaced and Agent has completed a background check on
such proposed new Authorized Person with the results of such background check
being acceptable to Agent in its Permitted Discretion.
 
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).
 
“Average Daily Balance” means (a) the sum of the Daily Balances for each day
during a measurement period divided by (b) the number of days in the measurement
period.
 
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.

 
-3-

--------------------------------------------------------------------------------

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
 
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.
 
“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Borrower or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.
 
“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
 
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding;
provided, however, that such amount shall at no time exceed the lesser of
(a) ten percent (10%) of the Maximum Revolver Amount at such time, or
(b) $7,500,000.

 
-4-

--------------------------------------------------------------------------------

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Base Rate” means the greatest of (a) five percent (5.00%) per annum, (b) the
Federal Funds Rate plus one-half percent (0.50%), and (c) the rate of interest
announced, from time to time, within Wells Fargo at its principal office in San
Francisco as its “prime rate”, with the understanding that the “prime rate” is
one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as Wells Fargo may
designate.
 
“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.
 
“Base Rate Margin” means zero percent (0.00%).
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).
 
“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to all property, including, without
limitation, each of the following:
 
(a)           all of its Accounts,
 
(b)           all of its Books,
 
(c)           all of its commercial tort claims,
 
(d)           all of its Deposit Accounts,
 
(e)           all of its Equipment,
 
(f)            all of its General Intangibles,
 
(g)           all of its Inventory,

 
-5-

--------------------------------------------------------------------------------

 

(h)           all of its Investment Property (including all of its securities
and Securities Accounts),
 
(i)            all of its Negotiable Collateral, including all of its Notes
Receivable,
 
(j)            all of its Supporting Obligations,
 
(k)           money or other assets of Borrower that now or hereafter come into
the possession, custody, or control of Agent or any Lender, and
 
(l)            the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, exchange, collection, or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof.
 
“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of an Agent Advance.
 
“Borrowing Base” means, as of any date of determination, the sum of:
 
(a)           fifty percent (50%) of the Net Eligible Notes Receivables
attributable to Eligible Notes Receivables other than Deferred Amortization
Eligible Note Receivable, plus
 
(b)           thirty-five percent (35%) of the Net Eligible Notes Receivables
attributable to Deferred Amortization Eligible Note Receivable, minus
 
(c)           the aggregate amount of reserves, if any, established by Agent
under  Section 2.1(b).
 
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, the
State of Connecticut, or the State of Texas, except that if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 
-6-

--------------------------------------------------------------------------------

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
 
“Cash Management Account” has the meaning set forth in Section 2.6(a).
 
“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.
 
“Cash Management Bank” has the meaning set forth in Section 2.6(a).
 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“Cash Runway Analysis” means such analytical spreadsheet prepared by the Chief
Credit Officer of Horizon or Horizon Management, reflecting the most recent
qualitative and quantitative analysis of each Account Debtor’s remaining cash
runway, loan to value and compliance with the terms of its loan agreement with
the Borrower.

 
-7-

--------------------------------------------------------------------------------

 

“Change of Control” means any of the following: (a) Horizon ceases to directly
own and control 100% of the outstanding capital Stock of Borrower; (b) Borrower
ceases to directly own and control 100% of the outstanding capital Stock of each
of its Subsidiaries; (c) Horizon or parties designated or appointed by Horizon
cease to be the only Manager(s) of Borrower; (d) any person or group of persons
(within the meaning of the Securities  Exchange Act of 1934) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
twenty percent (20%) or more of the issued and outstanding shares of capital
Stock of Horizon having the right to vote for the election of directors of
Horizon under ordinary circumstances; or (e) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Horizon (together with any new directors
whose election by the board of directors of Horizon or whose nomination for
election by the Stockholders of Horizon was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.
 
“Closing Certificates” means certificates from
 
(a)           an Authorized Person of Borrower, dated as of the Closing Date, in
form and substance satisfactory to Agent, certifying the following: (i) each of
the representations and warranties of Borrower contained in Section 5 of this
Agreement is true and correct in all respects (in the case of any representation
or warranty qualified by materiality or Material Adverse Change) or in all
material respects (in the case of any representation or warranty not qualified
by materiality or a Material Adverse Change) on and as of the Closing Date
(except to the extent any such representation or warranty was expressly made
only as of a specified date, in which case such representation or warranty was
true and correct as of such date); (ii) no event has occurred and is continuing
as of the Closing Date that constitutes a Default or an Event of Default; (iii)
after giving effect to the incurrence of Indebtedness under this Agreement and
the other transactions contemplated by this Agreement, Borrower will be Solvent,
(iv) all tax returns required to be filed by Borrower have been timely filed and
all taxes upon Borrower or its properties, assets, income, and franchises
(including Real Property taxes, sales taxes, and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest, or the nonpayment of which could not reasonably be expected to result
in a Material Adverse Change, (v) attached thereto are true, correct and
complete copies of the Required Procedures and the Approved Forms, (vi) attached
thereto are true, correct and complete copies of Borrower's opening Closing Date
balance sheet, (vii) attached thereto is a true, correct and complete copy of
Borrower's Closing Date Business Plan, including the Projections of Borrower for
the period from the Closing Date through December 31, 2014, and (viii) as of the
Closing Date and after giving effect to the initial Advance, Borrower has a
Tangible Net Worth (based upon the capital contribution by Horizon of cash or
the unfinanced portion of Eligible Notes Receivable) of not less than greater of
(A) the amount necessary to avoid the occurrence of an Overadvance or
(B) $10,000,000;
 
(b)           an Authorized Person of Horizon, dated as of the Closing Date, in
form and substance satisfactory to Agent, certifying the following: (i) all tax
returns required to be filed by Horizon have been timely filed and all taxes
upon Horizon or its properties, assets, income, and franchises (including Real
Property taxes, sales taxes, and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of a Permitted Protest or
the nonpayment of which could not reasonably be expected to result in a Material
Adverse Change, (ii) as of the Closing Date and after giving effect to the
initial Advance, Horizon has a Tangible Net Worth of not less than $120,000,000,
and (iii) attached thereto is true, correct and complete copies of Horizon’s
unaudited consolidated balance sheet, income statement and statement of cash
flows covering Horizon’s and its Subsidiaries’ operations for its fiscal quarter
ended March 31, 2011 and the fiscal year-to date period ending thereon; and
(iv) attached thereto is the Projections of Horizon for the period from the
Closing Date through December 31, 2014; and

 
-8-

--------------------------------------------------------------------------------

 

(c)           an Authorized Person of Horizon Management, dated as of the
Closing Date, in form and substance satisfactory to Agent, certifying the
following: (i) as of the Closing Date and after giving effect to the initial
Advance, Horizon Management has a Tangible Net Worth of not less than $500,000,
and (ii) attached thereto is true, correct and complete copies of Horizon
Management’s unaudited consolidated balance sheet, income statement and
statement of cash flows covering Horizon Management’s operations for its fiscal
quarter ended March 31, 2011 and the fiscal year-to date period ending thereon.
 
“Closing Date” means the date of this Agreement.
 
“Closing Date Business Plan” means the set of Projections of Borrower and
Horizon for the period from the Closing Date through December 31, 2014, on a
monthly basis for the remainder of 2011 and on an annual basis thereafter, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent.
 
“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
“Collateral” means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Borrower or its
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance satisfactory to Agent.
 
“Collateral Custodian” means U.S. Bank National Association, solely its capacity
as the Person appointed as the collateral custodian for Agent pursuant to the
Sale and Servicing Agreement to hold the original Notes Receivable and certain
other documents to be delivered under this Agreement or the Sale and Servicing
Agreement for Agent’s benefit, or any replacement for such Person acceptable to
both Borrower and Agent or otherwise appointed pursuant to the terms of the Sale
and Servicing Agreement.
 
“Collateral Custodian Fee Letter” has the meaning set forth in the Sale and
Servicing Agreement.

 
-9-

--------------------------------------------------------------------------------

 

“Collateral Custodian Fees” means any fees payable to the Collateral Custodian
in accordance with the Sale and Servicing Agreement and the Collateral Custodian
Fee Letter.
 
“Collection Account” means account number 4122183346 in the name of Borrower,
established at the Collection Account Bank, pledged to, and subject to a Control
Agreement in favor of Agent, to which all Collections payable to Borrower in
connection with Notes Receivable owed by an Account Debtor shall be deposited
and which is restricted so that are all good funds are automatically transferred
on a daily basis to the Agent’s Account.
 
“Collection Account Agreement” means the Control Agreement by and among
Borrower, Agent and the Collection Account Bank with respect to the Collection
Account, in form and substance reasonably satisfactory to Agent, as modified,
amended supplemented or restated, from time to time.
 
“Collection Account Bank” means Wells Fargo, or such other commercial bank
acceptable to Agent in its Permitted Discretion.
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including proceeds of cash sales, rental proceeds, and tax refund
payments and prepayments of principal, interest, fees, penalties, payments under
policies of title, hazard or other insurance, payments under supporting
obligations and other payments paid with respect to or in connection with Notes
Receivable or Note Receivable Documents).
 
“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).
 
“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Advances and, with respect to all Lenders, the aggregate
commitments of all Lenders to make Advances, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 14.1.
 
“Compliance Certificate”  means a certificate substantially in the form of
Exhibit C-1 executed and delivered to Agent by an Authorized Person of Borrower
or an Authorized Person of Horizon, as applicable.
 
“Confidential Information” has the meaning set forth in Section 17.9(a).
 
“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 
“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to borrowers, including without limitation, the
Truth in Lending Act (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement Procedures Act,
Home Mortgage Disclosure Act, Fair Housing Act, antidiscrimination and fair
lending laws, laws relating to servicing procedures or maximum charges and rates
of interest, and other similar laws, each to the extent applicable, and all
applicable regulations in respect of any of the foregoing.

 
-10-

--------------------------------------------------------------------------------

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the aggregate outstanding amount of all Advances or Obligations, as
the context requires, at the end of such day.
 
“Data Tape” means a tape or other electronic file on each Note Receivable and
the collateral therefor as of the most recent month end in a sortable format
(which tape may be a roll forward of the Data Tape provided as of the previous
month end indicating what data has been added, deleted or otherwise changed),
which shall include, but not be limited to, the Account Debtor(s), each Account
Debtor’s address (street, city, state and zip code), contact name and telephone
number, related Account Debtors, industry sector, guarantors (if any), equity
sponsors (if any), credit rating, commitment amount, outstanding amount
(advances and other usage), commencement date, maturity date, participation
status, contractual interest rate basis and margin (and any applicable floor),
current interest rate, payment type (interest only, principal plus interest,
principal and interest, interest-only period, step-up amortization, etc),
payment method if other than charge to loan, payment frequency, last payment
date, next payment date, days past due, collection status (delinquent,
defaulted, bankrupt, legal, etc.), current payment amount (interest and
principal components if term loan), collections received for the period,
advances made for the period, each applicable financial covenant and compliance
therewith, modification history (number, type, date, result, etc.), and whether
such Note Receivable is not approved, documented, managed and otherwise in
conformance with the Required Procedures.
 
“Default” means an event or condition that, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.5(b).
 
“Defaulted Note Receivable” means any Note Receivable (a) with respect to which
any payment thereunder remains outstanding and unpaid, in whole or in part, for
more than ninety (90) days past the date it became due and payable according to
the original face and tenor of such Note Receivable or as extended in accordance
with the Required Procedures, (b) that is secured by Collateral that is subject
to judicial or non-judicial proceedings for the foreclosure of Borrower’s lien
therein, or has been foreclosed or conveyed or transferred by
deed-in-lieu-of-foreclosure or assignment-in-lieu-of-foreclosure, (c) with
respect to which the Account Debtor is subject to an Insolvency Proceeding or is
not Solvent, or (d) that has been charged-off or deemed non-collectible by
Borrower.

 
-11-

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under this Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement), (b) notified the Borrower, Agent, or
any Lender in writing that it does not intend to comply with all or any portion
of its funding obligations under this Agreement, (c) has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements generally (as reasonably
determined by Agent) under which it has committed to extend credit, (d) failed,
within 1 Business Day after written request by Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund any
amounts required to be funded by it under this Agreement, (e) otherwise failed
to pay over to Agent or any other Lender any other amount required to be paid by
it under this Agreement on the date that it is required to do so under this
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances (inclusive of the LIBOR Rate Margin or
Base Rate Margin, as applicable).
 
“Deferred Amortization Eligible Note Receivable” means any Eligible Note
Receivable that permits interest only payments for longer than eighteen months
(18) after the date of origination.
 
“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than sixty (60) days, but not more than ninety (90) days, past the date it
became due and payable according to the original face and tenor of such Note
Receivable or as extended in accordance with the Required Procedures.
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means account number 4122183338 of Borrower maintained with
Borrower’s Designated Account Bank, or such other deposit account of Borrower
(located within the United States) that has been designated as such, in writing,
by Borrower to Agent.
 
“Designated Account Bank” means Wells Fargo, or such other commercial bank
(located within the United States), acceptable to Agent in its Permitted
Discretion, that has been designated as such, in writing, by Borrower to Agent.
 
“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.
 
“Dollars” or “$” means United States dollars.
 
“EBITDA” means, with respect to any Person for any fiscal period, such Person’s
consolidated net earnings (or loss), minus to the extent included in determining
net earnings, extraordinary gains, plus interest expense, plus income taxes,
plus depreciation and amortization, in each case as determined for such period
and in each case not otherwise defined herein as determined in accordance with
GAAP.

 
-12-

--------------------------------------------------------------------------------

 

“Eligible Notes Receivable” means those Notes Receivable that comply with each
of the representations and warranties respecting Eligible Notes Receivable made
in the Loan Documents, and that are not excluded as wholly or partially
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be modified from time to time by Agent
in Agent’s Permitted Discretion; provided, further, that so long as no Event of
Default has occurred and is continuing, Agent shall first notify and attempt to
discuss with Borrower any such modification that Agent proposes to make to such
criteria unless Agent, in its Permitted Discretion, believes that exigent
circumstances justify the immediate modification of such criteria.  Eligible
Notes Receivable shall not include all or any portion of a Note Receivable
(unless specifically determined to be eligible by Agent following a review
thereof on a case-by-case basis) if:
 
(a)           such Note Receivable is not approved, documented, managed and
otherwise in conformance with the Required Procedures;
 
(b)           such Note Receivable has been extended or otherwise modified, or
any material requirements relating thereto have been waived, without the prior
written consent of Agent; provided, however, that such Note Receivable may have
been extended or otherwise modified, or a material requirement relating thereto
waived, in accordance with the Required Procedures not more than one time during
any 12-month period;
 
(c)           if, at the time of its initial funding, such Note
Receivable represents a loan made to an Account Debtor in which venture capital
firms, private equity groups or other institutional investors meeting Borrower’s
underwriting requirements under the Required Procedures in effect upon
Borrower’s acquisition thereof did not have an aggregate equity ownership of at
least ten percent (10%) on a fully-diluted basis; provided, however, that such
threshold shall not apply if the Account Debtor’s Stock is traded on a major
United States stock exchange;
 
(d)           [intentionally omitted];
 
(e)           Borrower’s Liens to secure payment of such Note Receivable are not
first priority Liens on property of the Account Debtor in accordance with the
Required Procedures; provided, that such Note Receivable shall not be ineligible
solely by reason of this clause (e) solely because of the existence of a prior
Lien to secure a receivables- or revenue-based, formula-based revolving credit
facility (including all obligations and liabilities outstanding thereunder or
incurred in connection therewith, including in connection with overadvances,
cash management services, letters of credit, or overdraft arrangements) provided
to the Account Debtor by a third-party lender that is not an Affiliate of
Borrower, provided that (i) the senior revolving lender is an Approved Senior
Revolving Lender, (ii) the senior Lien is subject to a subordination agreement
or an intercreditor agreement between Borrower and the senior revolving lender
in accordance with the Required Procedures, and (iii) the combined amount of
such Note Receivable and the senior revolving credit facility would not create a
combined loan to value ratio (determined in accordance with the Required
Procedures) greater than thirty-five percent (35%) (a subordinated Note
Receivable meeting each of such tests being an “Eligible Subordinated Note
Receivable”);
 

 
-13-

--------------------------------------------------------------------------------

 

(f)            such Note Receivable has a remaining term of more than
forty-eight (48) months;
 
(g)           such Note Receivable is a “debtor-in-possession” loan or other
loan to an Account Debtor that is subject to an Insolvency Proceeding, is not
Solvent, or has gone out of business;
 
(h)           such Note Receivable is not evidenced by the Approved Forms, or
other documentation acceptable to Agent in its Permitted Discretion;
 
(i)            such Note Receivable does not represent a valid and binding
obligation owed to Borrower and enforceable in accordance with its terms for the
amount outstanding thereof;
 
(j)            such Note Receivable was originated by a lender other than
Horizon or an Approved Third-Party Originator;
 
(k)           Borrower does not own the full and undivided interest in such Note
Receivable; provided, that a Note Receivable representing a purchased pro rata
participation in a loan originated by an Approved Third-Party Originator will
not be ineligible solely by reason of this clause (k) to the extent of
Borrower’s purchased interest therein so long as (A) such Note Receivable has
been underwritten by Borrower and adheres to the underwriting guidelines under
the Required Procedures, (B) Borrower’s interest in such Note Receivable does
not exceed the retained interest of the Approved Third-Party Originator,
(C) Borrower’s interest in such Note Receivable is acquired and subject to a
participation agreement that is materially consistent with the Required
Procedures or otherwise acceptable to Agent in its Permitted Discretion, and
(D) Agent has reviewed such participation arrangement and determined it to be
acceptable to Agent in its sole discretion (a purchased participation meeting
each of such tests being an “Eligible Purchased Participation”);
 
(l)            such Note Receivable represents a loan made as part of a
syndicated or other co-lending arrangement with one or more third-party lenders,
unless (i) such syndicated or co-lending arrangement is subject to intercreditor
or other agreements consistent with the Required Procedures and (ii) each other
lender is an Approved Third-Party Lender (a syndicated or other co-lending
arrangement meeting each of such tests being an “Eligible Co-Lending
Arrangement”)
 
(m)          such Note Receivable has not been originated in accordance with, or
does not comply in all respects with, all applicable federal, state and local
laws and regulations, including applicable usury and Credit Protection Laws;
 
(n)           such Note Receivable does not require current cash payments of
interest on at least a quarterly basis, or permits the aggregate amount of
interest that may be paid in-kind or otherwise deferred until final maturity to
exceed twenty-five percent (25%) of the aggregate amount of interest accruing on
the full unpaid principal amount thereof;

 
-14-

--------------------------------------------------------------------------------

 

(o)           such Note Receivable is a term loan that has scheduled principal
payments beginning later than twenty-four (24) months after its origination;
 
(p)           such Note Receivable is a Delinquent Note Receivable or a
Defaulted Note Receivable, unless approved by Agent in its sole discretion, or
at the time such Note Receivable was acquired by Borrower any payment thereunder
was outstanding and unpaid, in whole or in part, for more than sixty (60) days
past the date it became due and payable according to the original face and tenor
of such Note Receivable;
 
(q)           the primary Account Debtor, or the owner of the majority of the
collateral or the producer of the majority of the cash flow that is the primary
basis for the credit decision to make the loan evidenced by such Note Receivable
(i) does not maintain its chief executive office or principal place of business
in the United States or Canada, or (ii) is not organized under the laws of the
United States or any state, or Canada or any province thereof;
 
(r)            such Note Receivable is not payable in Dollars;
 
(s)           the Account Debtor with respect to such Note Receivable is (i) an
Affiliate of Horizon, Horizon Management, or Borrower, (ii) a holder of five
percent (5%) or more of the Stock of Horizon, Horizon Management, or Borrower,
(iii) an employee or agent of Horizon, Horizon Management, or Borrower, (iv) a
member, employee or agent of any Affiliate of Horizon, Horizon Management, or
Borrower, or (v) a member of the family of any of the foregoing;
 
(t)           such Note Receivable is owed by an Account Debtor that (i) was
rated lower than a “3” in accordance with the Required Procedures when acquired
by Borrower, or (ii) is rated a “1” in accordance with the Required Procedures;
 
(u)           such Note Receivable represents a Real Estate Loan;
 
(v)           such Note Receivable would cause the aggregate amount permitted to
be advanced under this Agreement and WFCF’s agreements with other borrowers of
WFCF with respect to loans made to the same Account Debtor at the time Borrower
first proposes to add such Note Receivable to the Borrowing Base as an Eligible
Note Receivable, to exceed the highest amount permitted to be advanced with
respect to such Account Debtor under this Agreement and WFCF’s agreements with
other borrowers of WFCF at such time; provided that (i) only the amount in
excess of such limit shall be considered ineligible, and (ii) if Borrower
notifies WFCF in writing of the identity of the Account Debtor on a Note
Receivable that Borrower intends to acquire as an Eligible Note Receivable, and
WFCF does not notify Borrower within five (5) Business Days after WFCF’s receipt
of such notice that some or all of such Note Receivable would be ineligible
under this clause (v), then such Note Receivable shall not be ineligible solely
by reason of this clause (v);
 
(w)          the Account Debtor is not in a Target Industry, unless approved by
Agent in its sole discretion;
 
(x)           the Account Debtor with respect to such Note Receivable is either
(i) the United States or any department, agency, or instrumentality of the
United States, (ii) any state of the United States, or (iii) the government of
any foreign country or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof;

 
-15-

--------------------------------------------------------------------------------

 

(y)           the Account Debtor with respect to such Note Receivable is also a
creditor of Borrower, or has made a refundable deposit (not held in a separate
escrow account), or has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Note Receivable, but only to the
extent of such deposit, claim, right of setoff, or dispute from time to time in
effect;
 
(z)            the Collateral Custodian is not then in possession of each of the
Required Asset Documents, except as otherwise permitted under the Sale and
Servicing Agreement; provided that if Borrower is funding the acquisition of
such Note Receivable with the proceeds of Advances being requested with respect
to such Note Receivable, then such Note Receivable would not be ineligible
solely by reason of this clause (z) if the Collateral Custodian and Agent are in
possession of PDF copies of each of the Required Asset Documents and the
originals are delivered to the Collateral Custodian no later than five (5)
Business Days thereafter; or
 
(aa)         such Note Receivable is not subject to a valid and perfected
first-priority Lien of Agent.
 
On each date of determination of the amount of Eligible Notes Receivable, after
determining a preliminary amount of Eligible Notes Receivable by applying the
foregoing exclusions (the “Preliminary Eligible Notes Receivable”), each of the
concentration limits in the following clauses (1) through (9) shall be applied,
using the aggregate amount of Preliminary Eligible Notes Receivable to determine
ineligible portions, if any, and thus determine the final aggregate amount of
Eligible Notes Receivable on the date of determination.  Eligible Notes
Receivable shall not include the following (unless specifically determined to be
an Eligible Note Receivable by Agent following a review thereof on a
case-by-case basis):
 
(1)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable that require cash payments of interest less frequently than on a
monthly basis, to exceed twenty-five percent (25%) of the aggregate outstanding
principal amount of all Preliminary Eligible Notes Receivable at such time;
provided, that during the Ramp-Up Period only, such concentration limit shall be
twenty-five percent (25%) of the Reference Amount;
 
(2)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable to Account Debtors that share a common Lead Investor, to exceed
twenty-five percent (25%) of the aggregate outstanding principal amount of all
Preliminary Eligible Notes Receivable at such time; provided, that during the
Ramp-Up Period only, such concentration limit shall be twenty-five percent (25%)
of the Reference Amount;

 
-16-

--------------------------------------------------------------------------------

 

(3)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable to Account Debtors in the same Target Industry or Target Industry
Sector to exceed the following percentages of the aggregate outstanding
principal amount of all Preliminary Eligible Notes Receivable at such time
(provided, that during the Ramp-Up Period only, such concentration limit shall
be the applicable percentages of the Reference Amount): (a) with respect to the
Target Industry of Technology, fifty-five percent (55%); (b) with respect to the
Target Industry of Life Science, seventy percent (70%); (c) with respect to any
Target Industry Sector within Life Science, thirty-five percent (35%); (d) with
respect to the Target Industry of Healthcare Information and Services, seventy
percent (70%); (e) with respect to any Target Industry Sector within Healthcare
Information and Services, thirty-five percent (35%); and (f) with respect to the
Target Industry of Cleantech, forty percent (40%);
 
(4)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable owed by the same Account Debtor and any of its Affiliates (other than
Persons that would be Affiliates solely because of a common Lead Investor), to
exceed ten percent (10%) of the aggregate outstanding principal amount of all
Preliminary Eligible Notes Receivable at such time; provided, that during the
Ramp-Up Period only, such concentration limit shall be thirteen and one-third
percent (13.33%) of the Reference Amount;
 
(5)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable that are Eligible Subordinated Notes Receivable under clause (e)
above, to exceed ten percent (10%) of the aggregate outstanding principal amount
of all Preliminary Eligible Notes Receivable at such time; provided, that during
the Ramp-Up Period only, such concentration limit shall be ten percent (10%) of
the Reference Amount;
 
(6)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable owed by an Account Debtor that is rated a “2” in accordance with the
Required Procedures, to exceed twenty-five percent (25%) of the aggregate
outstanding principal amount of all Preliminary Eligible Notes Receivable at
such time; provided, that during the Ramp-Up Period only, such concentration
limit shall be twenty-five percent (25%) of the Reference Amount;
 
(7)           that portion of Preliminary Eligible Notes Receivable permitted
under clause (b) above that would cause the aggregate outstanding principal
amount of Preliminary Eligible Notes Receivable that have been extended or
otherwise modified, or have had any material requirements relating thereto
waived as a result of the Account Debtor’s material financial underperformance,
distress or material default, in each case in accordance with the Required
Procedures, to exceed ten percent (10%) of the aggregate outstanding principal
amount of all Preliminary Eligible Notes Receivable at such time; provided, that
during the Ramp-Up Period only, such concentration limit shall be ten percent
(10%) of the Reference Amount;
 
(8)           that portion of any Preliminary Eligible Notes Receivable owed by
the same Account Debtor and any of its Affiliates (other than Persons that would
be Affiliates solely because of a common Lead Investor) that would otherwise
permit an Advance to exceed (i) $5,000,000, if the aggregate amount of
Commitments at such time is equal to or less than $75,000,000, (ii) $7,500,000,
if the aggregate amount of Commitments at such time is greater than $75,000,000,
but equal to or less than $110,000,000, or (iii) $10,000,000, if the aggregate
amount of Commitments at such time is greater than $110,000,000; provided, that
only the amount in excess of such applicable limit shall be considered
ineligible; and

 
-17-

--------------------------------------------------------------------------------

 

(9)           that portion of Preliminary Eligible Notes Receivable that would
cause the aggregate outstanding principal amount of Preliminary Eligible Notes
Receivable consisting of (i) Eligible Purchased Participations under clause (k)
above and (ii) Eligible Co-Lending Arrangements under clause (l) above, where in
either case Borrower does not retain the right at all times to effectively
control actions with respect to such Note Receivable through majority ownership,
contractual agency rights or other contractually conveyed powers, to exceed
twenty-five percent (25%) of the aggregate outstanding principal amount of all
Preliminary Eligible Notes Receivable at such time; provided, that during the
Ramp-Up Period only, such concentration limit shall be twenty-five percent (25%)
of the Reference Amount.
 
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $500,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$500,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Default or Event of Default has occurred and is
continuing, any other Person approved by Agent and Borrower (which approval of
Borrower shall not be unreasonably withheld, delayed, or conditioned and, if not
granted or rejected within five (5) Business Days of notice to Borrower will be
deemed to have been granted), and (f) during the continuation of a Default or an
Event of Default, any other Person approved by Agent.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest, (b)
from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health or safety, or Hazardous Materials, in each case
as amended from time to time.

 
-18-

--------------------------------------------------------------------------------

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Actions required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means all equipment (as that term is defined in the Code), including
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries are a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
 
“ERS” means the electronic reporting system to be established by Agent and
Borrower providing for electronic delivery by Borrower to Agent of reporting in
respect of the Collateral as required by this Agreement.
 
“Event of Default” has the meaning set forth in Section 8.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder or under any other Loan Document, (a) any Taxes imposed on or measured
by its net income (however denominated) or overall gross income (including
branch profits), franchise (and similar) Taxes imposed on it in lieu of net
income taxes as a result of such recipient being organized or resident in,
maintaining a lending office in, doing business in or having another present or
former connection with, such jurisdiction (other than a business or connection
deemed to arise solely by virtue of the Loan Documents or any transactions
occurring pursuant thereto), (b) any United States federal withholding tax that
is imposed pursuant to any applicable law in effect at the time such recipient
becomes a party to this Agreement, changes its applicable lending office or
changes its place of organization, except to the extent such Lender’s assignor
(if any) was entitled, immediately prior to the assignment, or such Lender was
entitled, immediately prior to the change in lending office or change of place
of organization, to payments in respect of United States federal withholding tax
under Section 16.11; (c) any Taxes attributable to a recipient’s failure to
comply with Section 16.11(c), (d) any United States federal taxes imposed under
Sections 1471 through 1474 of the IRC, or any amended version or successor
provision that is substantively comparable thereto, and, in each case, any
regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith, or (e) any U.S. federal backup withholding taxes
imposed under Section 3406 of the IRC.

 
-19-

--------------------------------------------------------------------------------

 

“Fee Letter” means that certain Fee Letter, dated as of even date herewith,
between Borrower and Agent, in form and substance satisfactory to Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
“FEIN” means Federal Employer Identification Number.
 
“Foreign Lender” means any Lender that is not a United States person within the
meaning of IRC section 7701(a)(30).
 
“Funding Date” means the date on which a Borrowing occurs.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that solely
for purposes of calculating Tangible Net Worth as required hereunder or pursuant
to the Sale and Servicing Agreement, such calculations relative to liabilities
shall be made without giving effect to Statement of Financial Accounting
Standards No. 159.
 
“General Intangibles” means all general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, commercial
tort claims, Deposit Accounts, goods, Investment Property, and Negotiable
Collateral.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, bylaws, partnership
agreement, operating or limited liability company agreement, or other
organizational documents of such Person.

 
-20-

--------------------------------------------------------------------------------

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
“Guarantor” means any Person that executes a Guaranty with respect to the
Obligations.
 
“Guaranty” means any guaranty executed and delivered by a Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance satisfactory to Agent.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
 
“Hedge Provider” means Wells Fargo or any of its Affiliates.
 
“Holdout Lender” has the meaning set forth in Section 15.2(a).
 
“Horizon” means Horizon Technology Finance Corporation, a Delaware corporation.
 
“Horizon Group Managed Loans” means all loans that are managed or serviced by
Horizon or Horizon Management for Horizon or any of Horizon’s Subsidiaries or
Affiliates (including the Notes Receivable).
 
“Horizon Management” means Horizon Technology Finance Management LLC, a Delaware
limited liability company.

 
-21-

--------------------------------------------------------------------------------

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), and (g) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.
 
“Indemnified Liabilities” has the meaning set forth in Section 11.3.
 
“Indemnified Person” has the meaning set forth in Section 11.3.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the first day of a calendar month and ending on the last day of
such calendar month; provided, however, that the initial Interest Period shall
be the period commencing on the Closing Date and ending on the last day of the
calendar month in which the Closing Date occurs.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock or all or substantially all of the assets of such Person (or
of any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.
 
“Investment Property” means investment property (as that term is defined in the
Code).

 
-22-

--------------------------------------------------------------------------------

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 
“Lead Investor” means, with respect to any Account Debtor, the venture capital
firm or other institutional investor that purchased the most Stock of such
Account Debtor in the Account Debtor’s most recently completed round of equity
financing.
 
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Swing Lender, and shall also include any other Person made a party
to this Agreement pursuant to the provisions of Section 14.1, and “Lenders”
means each of the Lenders or any one or more of them.
 
“Lender Group” means each of the Lenders (including the Swing Lender) and Agent,
or any one or more of them.
 
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Horizon, Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Horizon, Borrower or its
Subsidiaries under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) Agent's customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agent resulting from the dishonor of checks payable by or to Borrower or any of
its Affiliates, (e) reasonable out-of-pocket costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in this Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Horizon, Borrower or any
of its Subsidiaries, (h) Agent’s reasonable costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable costs
and expenses (including reasonable attorneys, accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Horizon, Borrower or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

 
-23-

--------------------------------------------------------------------------------

 

“Lender Group Representatives” has the meaning set forth in Section 17.9(a).
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.
 
“LIBOR Rate” means the greater of (a) one percent (1.00%) per annum, and (b) the
per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the Interest Period, for a term of
one month, which determination shall be conclusive in the absence of manifest
error.
 
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
 
“LIBOR Rate Margin” means four percent (4.00%).
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
“Loan Account” has the meaning set forth in Section 2.9.
 
“Loan Documents” means this Agreement, the Cash Management Agreements, the
Closing Certificates, the Control Agreements, the Sale and Servicing Agreement,
the Disbursement Letter, the Fee Letter, the Collateral Custodian Fee Letter,
the Guaranties (if any), the Officers’ Certificates, any note or notes executed
by Borrower in connection with this Agreement and payable to a member of the
Lender Group, and any other agreement entered into, now or in the future, by
Horizon, Borrower or any of its Subsidiaries or any Guarantor and the Lender
Group in connection with this Agreement.
 
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, or Horizon and
its Subsidiaries, taken as a whole, or Horizon Management, (b) a material
impairment of the ability of Horizon, Horizon Management, Borrower or their
respective Subsidiaries to perform their obligations under the Loan Documents to
which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Agent’s Liens with respect to the Collateral
as a result of an action or failure to act on the part of Borrower, its
Subsidiaries or Horizon or Horizon Management.

 
-24-

--------------------------------------------------------------------------------

 

“Maturity Date” has the meaning set forth in Section 3.4.
 
“Maximum Revolver Amount” means $150,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.
 
“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).
 
“Net Eligible Notes Receivable” means, as of any date of determination, the
aggregate unpaid principal amount of all Eligible Notes Receivable (less any
portions that are excluded based upon the definition of Eligible Notes
Receivable, all principal representing accrued interest, all end of term fees
payable at maturity, and all undrawn principal amounts, each to the
extent  included in such Notes Receivable) on such date.
 
“Net Investment Income” means, with respect to any Person for any fiscal period,
such Person’s interest and fee income, less operating expenses, in each case as
determined for such period and in each case not otherwise defined herein as
determined in accordance with GAAP.
 
“Note Receivable” means a promissory note evidencing a commercial loan made or
purchased by Borrower in accordance with the Required Procedures and secured by
a Lien on property owned by the maker of such note.
 
“Note Receivable Documents” means, with respect to any Note Receivable, the Note
Receivable and all other material loan or collateral documentation executed or
delivered in connection therewith.
 
“Obligations” means (a) all loans (including the Advances (inclusive of Agent
Advances and Swing Loans)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), premiums, liabilities (including all amounts charged to
the Loan Account pursuant to this Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by Borrower to the Lender Group pursuant to or evidenced by this Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations.  Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 
-25-

--------------------------------------------------------------------------------

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Originating Lender” has the meaning set forth in Section 14.1(e).
 
“Overadvance” has the meaning set forth in Section 2.4.
 
“Participant” has the meaning set forth in Section 14.1(e).
 
“Patriot Act” has the meaning set forth in Section 5.26.
 
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
 
“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) sales to Horizon
pursuant to the Sale and Servicing Agreement of Notes Receivable that are either
not Eligible Notes Receivable or that have become ineligible in whole or in part
due to one or more of the concentration limits in the definition of Eligible
Notes Receivable, for replacement or substitute Eligible Notes Receivable of at
least equivalent face value, (f) sales of Note Receivable Collateral, without
recourse to Borrower, in connection with a foreclosure or similar proceeding
following a default under the Note Receivable secured by such Note Receivable
Collateral, for a cash purchase price of not less than the fair market value of
such Notes Receivable Collateral to a person that is not an Affiliate of
Borrower and (g) sales of Real Estate Owned without recourse to Borrower, for a
cash purchase price of not less than the fair market value of such Real Estate
Owned, to a person that is not an Affiliate of Borrower.
 
“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) commercial loans evidenced by a Note Receivable made in the
ordinary course of business and related equity investments received or made in
accordance with the Required Procedures, (e) Investments received in settlement
of amounts due to Borrower or any of its Subsidiaries effected in the ordinary
course of business or owing to Borrower or any of its Subsidiaries as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries, and (f) Real
Estate Owned.

 
-26-

--------------------------------------------------------------------------------

 

“Permitted Liens” means (a) Liens granted to, or for the benefit of, Agent, to
secure the Obligations, (b) Liens for unpaid taxes or assessments that either
(i) are not yet delinquent, (ii) are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, or (iii) do not constitute an Event of Default hereunder
and are the subject of Permitted Protests, (c) Liens set forth on Schedule P-1,
(d) the interests of lessors under operating leases, (e) Liens that secure
Purchase Money Indebtedness, including the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, (f) Liens arising by operation of law in
favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests, (g) Liens on amounts
deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (k) with respect to
any Real Property, easements, covenants, restrictions, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, and (l) rights of setoff imposed by law upon deposit of cash
and cash equivalents in favor of banks or other depository institutions incurred
in the ordinary course of business in deposit accounts maintained with such bank
or depository institution to the extent permitted under this Agreement.
 
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes, or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by Borrower or any of
its Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no material impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $250,000.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Projections” means, with respect to any Person, such Person’s forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements (if
applicable), all prepared on a basis consistent with such Person’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.
 
“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 16.7), (a) prior to the Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Commitments of all Lenders, and (b) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of such Lender’s Advances, by (ii) the aggregate outstanding principal amount of
all Advances.

 
-27-

--------------------------------------------------------------------------------

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
 
“Ramp-Up Period” means the period commencing on the Closing Date and ending on
the earlier of (a) the first anniversary of the Closing Date, and (b) the first
date thereafter on which Borrower has $75,000,000 or more in Eligible Notes
Receivable.
 
“Real Estate Loan” means a Note Receivable that is secured by a Lien on Real
Property where material value is attributed to such Real Property and relied
upon in the underwriting of such Note Receivable.
 
“Real Estate Owned” means Real Property that secured a Note Receivable and was
acquired by Borrower in connection with a foreclosure, deed-in-lieu of
foreclosure or other similar process in which Borrower took legal title to such
Real Property following a default under such Note Receivable.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Person, and the improvements thereto.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Reference Amount” means $75,000,000.
 
“Related Property” has the meaning set forth in the Sale and Servicing
Agreement.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.
 
“Replacement Lender” has the meaning set forth in Section 2.11(b).
 
“Report” has the meaning set forth in Section 16.17(a).
 
“Required Asset Documents” means the documents set forth on Schedule R-1 hereto.
 
“Required Lenders” means, at any time, the Lenders whose aggregate Pro Rata
Shares exceed fifty percent (50%); provided, however, that at any time when
there are two or more Lenders, “Required Lenders” must include at least two
Lenders whose aggregate Pro Rata Shares exceed fifty percent (50%).

 
-28-

--------------------------------------------------------------------------------

 

“Required Procedures” means the written policies, procedures and guidelines that
Horizon utilizes in the origination (and Horizon Management utilizes in the
servicing) of Notes Receivable Horizon owns, or sells to its subsidiaries,
specifically including underwriting, documentation, portfolio management and
financial policies, procedures and guidelines over collateral and financial
analysis, business and asset valuation (including appraisal), auditing,
collection activities, renewal, extension, modification, recognition, accrual,
non-accrual and charge-off policies, and the use of the Approved Forms with
respect to the origination, funding and servicing of Notes Receivable, all in
the form delivered to Agent and approved by Agent on or prior to the Closing
Date and attached to the Closing Certificate, as amended from time to time in
accordance with the Sale and Servicing Agreement; provided, however, that no
material change to the Approved Forms or the policies and procedures as in
effect on the Closing Date shall be effective unless (a) Agent and Borrower have
each received at least ten (10) Business Days prior written notice of such
change and, (b) if either Agent in the exercise of its Permitted Discretion, or
Borrower in its reasonable discretion, believes that such change could
reasonably be expected to have a material adverse effect upon the quality or
value of the Eligible Notes Receivable or the collectability of any Note
Receivable or the Advances thereon, such change has the prior written approval
of both Agent and Borrower; provided further, that (i) each of Agent and
Borrower shall use reasonable efforts to notify Horizon of any objection it has
to any such proposed change within ten (10) Business Days following its receipt
of notice thereof from Horizon, but failure by Agent or Borrower to do so shall
not be deemed to be a consent to or approval of such change, and (ii) if, after
the expiration of such ten (10) Business Day period, Horizon has provided to
each of Agent and Borrower a second written notice of such proposed change and
received acknowledgment of Agent's and Borrower's receipt thereof, then each of
Agent and Borrower shall be deemed to have consented to such proposed change
unless either Agent or Borrower has notified Horizon of its objection thereto
within twenty (20) days following its receipt of such second notice from
Horizon.
 
“Restricted Payments” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Stock in
Borrower, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of Stock in Borrower, now or hereafter outstanding, (c)
any payment made to retire, or obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Stock in
Borrower, now or hereafter outstanding, (d) any payment or prepayment of
principal, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Debt or any Indebtedness owing
to a holder of Stock in Borrower or an Affiliate of a holder of Stock in
Borrower, or (e) any payment (other than compensation to an officer or director
of Borrower, as such, in the ordinary course of business, or Servicing Fees or
other amount permitted to be paid to Servicer under the Sale and Servicing
Agreement) to a holder of Stock in Borrower or to an Affiliate of Borrower or an
Affiliate of any holder of Stock in Borrower not expressly authorized herein.
 
“Revolver Usage” means, as of any date of determination, the amount of
outstanding Advances (including Swing Loans and Agent Advances).

 
-29-

--------------------------------------------------------------------------------

 

“Revolving Credit Availability Period” means the period commencing on the
Closing Date and ending on the earliest of (a) the third anniversary of the
Closing Date, and (b) termination pursuant to Section 9.1.
 
“Sale and Servicing Agreement” means the Sale and Servicing Agreement among
Borrower, Horizon (as Originator), Horizon Management (as initial Servicer),
U.S. Bank (as Collateral Custodian), and Agent, in form and substance
satisfactory to Agent.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a “securities account,” as that term is defined in
the Code.
 
“Servicer” means Horizon Management, or any other Person that assumes the
functions of servicing the Notes Receivables with the prior written consent of
Agent or is otherwise appointed pursuant to the terms of the Sale and Servicing
Agreement.
 
“Servicer Default” has the meaning set forth in the Sale and Servicing
Agreement.
 
“Servicing Fees” means the “Servicing Fee” payable to Servicer in accordance
with the Sale and Servicing Agreement, which shall in no case exceed for any
measurement period (as determined pursuant to the Sale and Servicing Agreement)
one percent (1.00%) per annum on the average Notes Receivable balance (as
determined pursuant to the Sale and Servicing Agreement) for such measurement
period.
 
“Settlement” has the meaning set forth in Section 2.2(g)(i).
 
“Settlement Date” has the meaning set forth in Section 2.2(g)(i).
 
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
 
“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

 
-30-

--------------------------------------------------------------------------------

 

“Subordinated Debt” means any unsecured Indebtedness specifically subordinated
to the prior payment in full in cash of the Obligations and which shall
otherwise be on terms and conditions reasonably satisfactory to Agent and
subject to a Subordination Agreement.
 
“Subordination Agreement” means a subordination agreement executed and delivered
by Borrower and each of the holders of Subordinated Debt and Agent, the form and
substance of which is satisfactory to Agent.
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
 
“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, Note Receivable, instrument, or Investment Property.
 
“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender hereunder.
 
“Swing Loan” has the meaning set forth in Section 2.2(d)(i).
 
“Tangible Net Worth” means, with respect to any Person as of any date of
determination, determined on a consolidated basis and in accordance with GAAP,
the result of (a) such Person’s total members’ or shareholder’s equity, plus
(b) all Indebtedness expressly subordinated to all other borrowed Indebtedness
of such Person, minus (c) all Intangible Assets of such Person, minus (d) all of
such Person’s prepaid expenses, minus (e) all amounts due to such Person from
Affiliates of such Person.
 
“Target Industry” means each of the following business areas as classified in
accordance with the Required Procedures: (a) Technology, (b) Life Science,
(c) Healthcare Information and Services, and (d) Cleantech.
 
“Target Industry Sector” means each of the following business sectors within the
Target Industries of Life Science or Healthcare Information and Services as
classified in accordance with the Required Procedures: (a) within Life Science,
(i) Biotechnology, (ii) Pharmaceuticals, and (iii) Medical Devices, and (b)
within Healthcare Information and Services, (i) Diagnostics, (ii) Medical
Records, (iii) Healthcare Services and (iv) Software.
 
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.
 
“UCC Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests purported to be created by the Loan Documents.

 
-31-

--------------------------------------------------------------------------------

 

“United States” means the United States of America.
 
“U.S. Lender” has the meaning set forth in Section 16.11(c).
 
“Voidable Transfer” has the meaning set forth in Section 17.8.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, ABA No. 121000248.
 
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
 
1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
Borrower notifies Agent that Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term “financial statements” shall include
the notes and schedules thereto.  Whenever the term “Horizon” or “Borrower” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Horizon and its Subsidiaries, or Borrower and its
Subsidiaries, as the case may be, on a consolidated basis, unless the context
clearly requires otherwise.
 
1.3          Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 shall
govern.

 
-32-

--------------------------------------------------------------------------------

 

1.4          Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization) of all
of the Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid.  Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.  Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.
 
1.5          Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.
 
2.           LOAN AND TERMS OF PAYMENT.
 
2.1          Revolver Advances.
 
(a)           Subject to the terms and conditions of this Agreement, and during
the Revolving Credit Availability Period, each Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of
 
(i)           such Lender’s Commitment, or
 
(ii)          such Lender’s Pro Rata Share of an amount equal to the lesser of:
 
(A)           the Maximum Revolver Amount less the principal amount of Swing
Loans outstanding at such time, and
 
(B)           the Borrowing Base at such time less the principal amount of Swing
Loans outstanding at such time.

 
-33-

--------------------------------------------------------------------------------

 

(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base (or the Maximum Revolver Amount in the case of clause (iv) below)
in such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including (i) reserves in an
amount up to the Bank Product Reserve Amount, and (ii) reserves with respect to
(A) sums that Borrower is required to pay (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay under any Section of this Agreement or any
other Loan Document, (B) amounts owing by Borrower or any of its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over the
Agent’s Liens), which Lien or trust, in the Permitted Discretion of Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (iii) the valuation of any Note Receivable, the Collateral securing
any Note Receivable, or other Collateral, and (iv) up to the aggregate amount of
available unfunded revolver commitments of Borrower to the makers of Notes
Receivable.  So long as no Event of Default has occurred and is continuing,
Agent shall first notify and attempt to discuss with Borrower any such reserve
that Agent proposes to establish unless Agent, in its Permitted Discretion,
believes that exigent circumstances justify the immediate establishment of such
reserve.
 
(c)           The Lenders shall have no obligation to make additional Advances
hereunder to the extent such additional Advances would cause the Revolver Usage
to exceed the Maximum Revolver Amount.
 
(d)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.
 
2.2          Borrowing Procedures and Settlements.
 
(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 2:00 p.m. (New York time) on the
Business Day prior to the date that is the requested Funding Date specifying (i)
the amount of such Borrowing, and (ii) the requested Funding Date, which shall
be a Business Day; provided, however, that in the case of a request for a Swing
Loan (which request, when added to the amount of any Swing Loan
then-outstanding, must not exceed $10,000,000), such notice will be timely
received if it is received by Agent no later than 12:00 noon (New York time) on
the Business Day that is the requested Funding Date.  At Agent’s election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time.  In such
circumstances, Borrower agrees that any  such telephonic notice will be
confirmed in writing within 24 hours of the giving of such telephonic notice,
but the failure to provide such written confirmation shall not affect the
validity of the request.

 
-34-

--------------------------------------------------------------------------------

 

(b)          Agent’s Election.  Promptly after receipt of a request for a
Borrowing pursuant to Section 2.2(a), Agent shall elect, in its discretion, (i)
to have the terms of Section 2.2(c) apply to such requested Borrowing, or (ii)
to request Swing Lender to make a Swing Loan pursuant to the terms of Section
2.2(d) in the amount of the requested Borrowing; provided, however, that if
Swing Lender declines in its sole discretion to make a Swing Loan pursuant to
Section 2.2(d), Agent shall elect to have the terms of Section 2.2(c) apply to
such requested Borrowing.
 
(c)          Making of Advances.
 
(i)           In the event that Agent shall elect to have the terms of this
Section 2.2(c) apply to a requested Borrowing as described in Section 2.2(b),
then promptly after receipt of a request for a Borrowing pursuant to Section
2.2(a), Agent shall notify the Lenders, not later than 4:00 p.m. (New York time)
on the Business Day immediately preceding the Funding Date applicable thereto,
by telecopy, telephone, or other similar form of transmission, of the requested
Borrowing.  Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto.  After Agent’s receipt of the proceeds of such Advances,
upon satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.2(i), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
 
(ii)          Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, prior to
12:00 noon (New York time) on the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If and to the extent any Lender shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to Borrower such amount, that
Lender shall on the Business Day following such Funding Date make such amount
available to Agent, together with interest at the Defaulting Lender Rate for
each day during such period.  A notice submitted by Agent to any Lender with
respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.  The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.

 
-35-

--------------------------------------------------------------------------------

 

(d)          Making of Swing Loans.
 
(i)           In the event Agent shall elect, with the consent of Swing Lender,
as a Lender, to have the terms of this Section 2.2(d) apply to a requested
Borrowing as described in Section 2.2(b), Swing Lender as a Lender shall make
such Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.2(d) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds to Borrower’s Designated Account.  Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of the
Lenders is a Defaulting Lender.  Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that all payments on any Swing Loan shall
be payable to Swing Lender as a Lender solely for its own account (and for the
account of the holder of any participation interest with respect to such Swing
Loan).  Subject to the provisions of Section 2.2(i), Agent shall not request
Swing Lender as a Lender to make, and Swing Lender as a Lender shall not make,
any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, (ii) the requested Borrowing would exceed the Availability on
such Funding Date, or (iii) the requested Borrowing would cause the aggregate
outstanding amount of Swing Loans to exceed $10,000,000.  Swing Lender as a
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making, in its sole discretion, any Swing Loan.
 
(ii)          The Swing Loans shall be secured by the Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances hereunder.
 
(e)          Agent Advances.
 
(i)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, Agent hereby is authorized by Borrower and the
Lenders, from time to time in Agent’s sole discretion, (1) after the occurrence
and during the continuance of a Default or an Event of Default, or (2) at any
time that any of the other applicable conditions precedent set forth in Section
3 have not been satisfied, to make Advances to Borrower on behalf of the Lenders
that Agent, in its Permitted Discretion deems necessary or desirable (A) to
preserve or protect the Collateral, or any portion thereof, (B) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations), or (C) to pay any other amount chargeable to Borrower pursuant to
the terms of this Agreement, including Lender Group Expenses and the costs,
fees, and expenses described in Section 10 (any of the Advances described in
this Section 2.2(e) shall be referred to as “Agent Advances”); provided,
however, that Agent shall not knowingly make additional Agent Advances that
would cause the aggregate amount of outstanding Agent Advances at such time to
exceed ten percent (10%) of the Borrowing Base at such time without the consent
of all Lenders.  Each Agent Advance shall be deemed to be an Advance hereunder,
except that all payments thereon shall be payable to Agent solely for its own
account.

 
-36-

--------------------------------------------------------------------------------

 

(ii)          The Agent Advances shall be repayable on demand and secured by the
Agent’s Liens granted to Agent under the Loan Documents, shall constitute
Advances and Obligations hereunder, and shall bear interest at the Default Rate.
 
(f)          Optional Overadvances.  Any contrary provision of this Agreement or
any other Loan Document notwithstanding, the Lenders hereby authorize Agent or
Swing Lender, as applicable, and Agent or Swing Lender, as applicable, may, but
is not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrower notwithstanding that an Overadvance exists
or thereby would be created, so long as (i) after giving effect to such Advances
(including Swing Loans), the outstanding Revolver Usage does not exceed the
Borrowing Base by more than ten percent (10%), (ii) after giving effect to such
Advances (including Swing Loans), the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount, and (iii) at the
time of the making of any such Advance (including any Swing Loan), Agent does
not believe, in good faith, that the Overadvance created by such Advance will be
outstanding for more than ninety (90) days.  The foregoing provisions are for
the exclusive benefit of Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrower in any way.  The Advances and Swing Loans, as
applicable, that are made pursuant to this Section 2.2(f) shall be subject to
the same terms and conditions as any other Advance or Swing Loan, as applicable,
except that the rate of interest applicable thereto shall be the Default Rate.
 
(i)           In the event Agent obtains actual knowledge that the Revolver
Usage exceeds the amounts permitted by the preceding paragraph, regardless of
the amount of, or reason for, such excess, Agent shall notify Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders thereupon shall, together with Agent,
jointly determine the terms of arrangements that shall be implemented with
Borrower intended to reduce, within a reasonable time, the outstanding principal
amount of the Advances to Borrower to an amount permitted by the preceding
paragraph.  In the event Agent or any Lender disagrees over the terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Required
Lenders.

 
-37-

--------------------------------------------------------------------------------

 

(ii)          Each Lender shall be obligated to settle with Agent as provided in
Section 2.2(g) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.2(f), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.
 
(g)          Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:
 
(i)           Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance or Overadvance, and (3) with respect
to Collections received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 5:00 p.m. (New York time) on the Business Day immediately prior to
the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”).  Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Advances, Swing  Loans,
Overadvances and Agent Advances for the period since the prior Settlement
Date.  Subject to the terms and conditions contained herein (including Section
2.2(i)):  (y) if the amount of the Advances (including Swing Loans,
Overadvances, and Agent Advances) made by a Lender that is not a Defaulting
Lender exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans, Overadvances, and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 3:00 p.m. (New York time) on the Settlement Date,
transfer in immediately available funds to the account of such Lender as such
Lender may designate, an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances (including Swing Loans, Overadvances, and Agent Advances), and (z) if a
Lender’s balance of the Advances(including Swing Loans, Overadvances, and Agent
Advances) is less than such Lender’s Pro Rata Share of the Advances (including
Swing Loans, Overadvances, and Agent Advances) as of a Settlement Date, such
Lender shall no later than 3:00 p.m. (New York time) on the Settlement Date
transfer in immediately available funds to the Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances(including Swing Loans,
Overadvances, and Agent Advances).  Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loan, Overadvance, or Agent Advance and,
together with the portion of such Swing Loan, Overadvance or Agent Advance
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders.  If any such amount is not made available to Agent by any Lender
on the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

 
-38-

--------------------------------------------------------------------------------

 

(ii)          In determining whether a Lender’s balance of the Advances, Swing
Loans, Overadvances, and Agent Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Agent Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.  To
the extent that a net amount is owed to any such Lender after such application,
such net amount shall be distributed by Agent to that Lender as part of such
next Settlement.
 
(iii)         Between Settlement Dates, Agent, to the extent Agent Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application, first to Agent Advances, then Overadvances, then
Swing Loans.  Between Settlement Dates, Agent, to the extent no Agent Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances.  If, as of any
Settlement Date, Collections or payments of Borrower or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.2(i)), to
be applied to the outstanding Advances of such Lenders, an amount such that each
such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances.  During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to Agent
Advances and Overadvances, and each Lender with respect to the Advances other
than Swing Loans, Overadvances, and Agent Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
 
(iv)         Anything in this Section 2.2(g) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.2(i).
 
(h)          Notation.  Agent shall record on its books the principal amount of
the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Agent Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.  In addition, each Lender
is authorized, at such Lender’s option, to note the date and amount of each
payment or prepayment of principal of such Lender’s Advances in its books and
records, including computer records.

 
-39-

--------------------------------------------------------------------------------

 

(i)           Defaulting Lenders.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to each non-Defaulting Lender ratably in accordance with
their Commitments (but, in each case, only to the extent that such Defaulting
Lender’s portion of an Advance (or other funding obligation) was funded by such
other non-Defaulting Lender), (C) to a suspense account maintained by Agent, the
proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrower as if such Defaulting Lender had
made its portion of Advances (or other funding obligations) hereunder, and (D)
from and after the date on which all other Obligations have been paid in full,
to such Defaulting Lender in accordance with tier (N) of Section
2.3(b)(ii).  Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrower for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(a), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero.  The provisions of this Section
2.2(i) shall remain effective with respect to such Defaulting Lender until the
earlier of (y) the date on which all of the non-Defaulting Lenders, Agent, and
Borrower shall have waived, in writing, the application of this Section 2.2(i)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder.  The
operation of this Section 2.2(i) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender.  Any failure by a Defaulting Lender to fund amounts that it was
obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including all interest, fees, and other amounts that may be due
and payable in respect thereof,); provided, however, that any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups’ or Borrower’s rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to
fund.  In the event of a direct conflict between the priority provisions of this
Section 2.2(i) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this Section 2.2(i)
shall control and govern.

 
-40-

--------------------------------------------------------------------------------

 

(j)           Independent Obligations.  All Advances (other than Swing Loans and
Agent Advances) shall be made by the Lenders contemporaneously and in accordance
with their Pro Rata Shares.  It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
 
2.3          Payments.
 
(a)          Payments by Borrower.
 
(i)           Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m. (New
York time) on the date specified herein.  Any payment received by Agent later
than 2:00 p.m. (New York time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
 
(ii)          Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 
-41-

--------------------------------------------------------------------------------

 

(b)          Apportionment and Application of Payments.
 
(i)           So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
held by each Lender to which such payments relate) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates.  All payments to be made hereunder by Borrower shall be
remitted to Agent and all (subject to Section 2.3(b)(iv)), such payments, and
all proceeds of Collateral received by Agent, shall be applied, (A) so long as
the Amortization Commencement Date has not occurred, to reduce the balance of
the Advances outstanding and, thereafter, to Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law;
provided, however, that so long as no Event of Default has occurred and is
continuing, Borrower, Agent and Lenders agree that during the Revolving Credit
Availability Period, Borrower will, to the extent of any existing Availability,
request Advances first, to pay the items specified in tiers (A) through (K) of
Sections 2.3(b)(ii) below, in the order therein specified, and then may request
an Advance of any remaining Availability to Borrower (to be wired to the
Designated Account), and (B) once the Amortization Commencement Date has
occurred, first, to pay the items specified in tiers (A) through (I) of Sections
2.3(b)(ii) below, in the order therein specified, second, to pay the items
specified in tiers (J) through (L) of Sections 2.3(b)(ii) below, in the order
therein specified, to the extent necessary to avoid the occurrence of an
Overadvance, and third, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.
 
(ii)          At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
 
(A)           first, to pay any Collateral Custodian Fees and any other unpaid
expenses or indemnities owed to the Collateral Custodian by Servicer or Borrower
then due, until paid in full,
 
(B)           second, to pay any Servicing Fee of Servicer then due, until paid
in full,
 
(C)           third, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(D)           fourth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full,
 
(E)           fifth, to pay any fees then due to Agent under the Loan Documents,
until paid in full,
 
(F)           sixth, ratably, to pay any fees then due to any or all of the
Lenders under the Loan Documents, until paid in full,
 

 
-42-

--------------------------------------------------------------------------------

 

(G)           seventh, to pay interest due in respect of all Agent Advances,
until paid in full,
 
(H)           eighth, ratably to pay interest due in respect of the Advances
(other than Agent Advances) and the Swing Loans, until paid in full,
 
(I)            ninth, ratably to pay Hedge Obligations (excluding breakage fees)
due in respect of interest rate Hedge Agreements (based upon amounts then
certified by the applicable Hedge Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Hedge Provider on account
of Hedge Obligations (excluding breakage fees)), until paid in full,
 
(J)            tenth, to pay the principal of all Agent Advances, until paid in
full,
 
(K)          eleventh, to pay the principal of all Swing Loans, until paid in
full,
 
(L)           twelfth, ratably (i) to pay the principal of all Advances until
paid in full, and (ii) to the Bank Product Providers, ratably based upon amounts
then certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations (including Hedge Obligations
consisting of breakage fees under interest rate Hedge Agreements),
 
(M)          thirteenth, to pay any other Obligations other than Obligations
owed to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.3(b)(ii), beginning with tier (A) hereof),
 
(N)           fourteenth, ratably to pay any Obligations owed to Defaulting
Lenders, and
 
(O)           fifteenth, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.
 
(iii)         Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.2(g).

 
-43-

--------------------------------------------------------------------------------

 

(iv)         In each instance, so long as no Application Event has occurred and
is continuing, this Section 2.3(b) shall not apply to any payment made by
Borrower to Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.
 
(v)          For purposes of Section 2.3(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi)         In the event of a direct conflict between the priority provisions
of this Section 2.3 and other provisions contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, if the
conflict relates to the provisions of Section 2.2(i) and this Section 2.3, then
the provisions of Section 2.2(i) shall control and govern, and if otherwise,
then the terms and provisions of this Section 2.3 shall control and govern.
 
2.4          Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 is
greater than any of the limitations set forth in Section 2.1 (an “Overadvance”),
Borrower immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.3(b); provided, however, that in the case
of an Overadvance that is caused solely as a result of the charging to the Loan
Account by Agent of Fees, Lender Group Expenses, indemnities or Bank Product
Obligations payable hereunder or under the Fee Letter, such Overadvance shall be
due and payable no later than the second Business Day after the date of the
occurrence of the Overadvance, to the extent not paid sooner from
Collections.  Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement and
the other Loan Documents.
 
2.5          Interest Rates:  Rates, Payments, and Calculations.
 
(a)          Interest Rates.  Except as provided in Section 2.5(b) below, all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:
 
(i)           if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to (A) the LIBOR Rate plus (B) the LIBOR Rate Margin, and
 
(ii)          otherwise, at a per annum rate equal to (A) the Base Rate plus
(B) the Base Rate Margin.

 
-44-

--------------------------------------------------------------------------------

 

(b)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders), all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to four percent (4.0%) above the per annum rate otherwise applicable
hereunder (the “Default Rate”).
 
(c)           Payment.  Except to the extent, if any, provided to the contrary
in Section 2.10 or Section 2.12, interest and all other fees payable hereunder
shall be due and payable, in arrears, (i) on the first day of each month at any
time that Obligations or Commitments are outstanding, and (ii) on the Maturity
Date.  Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), all fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) to Borrower’s Loan Account, all of which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder.  Any interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement that are charged to the Loan
Account shall thereupon constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances hereunder.
 
(d)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
 
(e)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 
-45-

--------------------------------------------------------------------------------

 

2.6          Cash Management.
 
(a)           Borrower shall and shall cause each of its Subsidiaries to, or
shall cause Servicer to, (i) establish and maintain cash management services of
a type and on terms satisfactory to Agent at one or more of the banks set forth
on Schedule 2.6(a) (each, a “Cash Management Bank”), including without
limitation, the Collection Account Bank, and shall request in writing and
otherwise take such reasonable steps to ensure that all of Borrower’s and its
Subsidiaries’ Account Debtors (and third party payors in the case of Account
Debtors with governmental and institutional payors) forward payment of the
amounts owed by them directly to the Collection Account, and (ii) deposit or
cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all Collections received in good
funds (including those sent directly by their Account Debtors to Borrower or one
of its Subsidiaries) into the Collection Account, (iii) cause all payments for
each sale or other disposition of one or more Notes Receivable or payment in
full of one or more Notes Receivable in connection with the refinancing of such
Note Receivable or the sale and release of the collateral securing such Note
Receivable to be made by the escrow company, title insurance company or
refinancing lender or purchaser directly to the Collection Account by wire
transfer or check drawn on the account of such escrow company or title insurance
company or by cashier’s check, and (iv) until such time as the Collection
Account or an account in Agent’s name for receipt of Collections (each a “Cash
Management Account”) is established, forward or cause to be forwarded no later
than the first Business Day after the date of receipt thereof, all of their
Collections to Agent’s Account.  Borrower shall, or shall cause Servicer to,
request in writing and otherwise take such reasonable steps to ensure that all
of Borrower’s and its Subsidiaries’ Account Debtors forward payment of the
amounts owed by them to Borrower directly to a Cash Management
Account.  Borrower covenants that no Collections made in respect of Borrower
shall be commingled with Horizon’s, Servicer’s or any other Person’s deposits.
 
(b)           Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrower, in form and substance acceptable
to Agent in its Permitted Discretion.  Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by Agent directing the disposition of the funds in
such Cash Management Account without further consent by Borrower or its
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it will forward, by an automatic
daily sweep, all amounts in the applicable Cash Management Account to the
deposit account of Agent designated in such Cash Management Agreement.
 
(c)           So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.6(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent and
Agent shall have consented in writing in advance to the establishment of such
Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, Borrower (or
its Subsidiary, as applicable) and such prospective Cash Management Bank shall
have executed and delivered to Agent a Cash Management Agreement.  Borrower (or
its Subsidiaries, as applicable) shall close any of its Cash Management Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days of notice
from Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within sixty (60) days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

 
-46-

--------------------------------------------------------------------------------

 

(d)           The Cash Management Accounts shall be cash collateral accounts
subject to Control Agreements, and Borrower hereby grants a Lien in all Cash
Management Accounts to Agent to secure payment of the Obligations.
 
2.7          Crediting Payments.  The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account (or made by a Cash Management Bank to
the deposit account of Agent designated in the relevant Cash Management
Agreement) or unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account (or into the deposit account of Agent
designated in the relevant Cash Management Agreement) on a Business Day on or
before 2:00 p.m. (New York time).  If any payment item is received into the
Agent’s Account (or into the deposit account of Agent designated in the relevant
Cash Management Agreement) on a non-Business Day or after 2:00 p.m. (New York
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.
 
2.8          Designated Account.  Agent is authorized to make the Advances under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.5(c).  Borrower agrees to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Advances requested by Borrower and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrower, any Advance, Agent
Advance, or Swing Loan requested by Borrower and made by Agent or the Lenders
hereunder shall be made to the Designated Account.
 
2.9          Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower shall be charged with all Advances (including Agent
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses.  In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account, including all amounts received from any Cash
Management Bank in the deposit account of Agent designated in the relevant Cash
Management Agreement.  Agent shall render statements regarding the Loan Account
to Borrower, including principal, interest, fees, and including an itemization
of all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within thirty (30) days after receipt thereof by Borrower,
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

 
-47-

--------------------------------------------------------------------------------

 

2.10        Fees.  Borrower shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
the Lenders in accordance with the terms of letter agreements between Agent and
individual Lenders:
 
(a)           Unused Line Fee.  On the first day of each calendar quarter,
Borrower shall pay an unused line fee equal to (i) the amount by which (A) the
average daily amount of the aggregate Commitments of all Lenders during the
immediately preceding calendar quarter (or portion thereof during which this
Agreement is in effect), exceeds (B) the Average Daily Balance during such
immediately preceding calendar quarter (or portion thereof during which this
Agreement is in effect), multiplied by (ii) three-eighths of one percent
(0.375%) per annum.
 
(b)           Fees Under Fee Letter.  As and when due and payable under the
terms of the Fee Letter, Borrower shall pay to Agent for the account of Agent
the fees set forth in the Fee Letter.
 
(c)           Audit, Appraisal, and Valuation Charges.  For the separate account
of Agent, Borrower shall pay to Agent audit, appraisal, and valuation fees and
charges as follows (i) a fee of $1,200 per day, per auditor, plus reasonable
out-of-pocket expenses for each financial or collateral audit or appraisal of
Borrower or the Collateral performed by personnel employed by Agent, and (ii)
the actual charges paid or incurred by Agent if it elects to employ the services
of one or more third Persons to perform financial or collateral audits or
appraisals of Borrower or its Subsidiaries, or to appraise the Collateral or any
portion thereof; provided that (A) so long as no Default or Event of Default has
occurred and is continuing, Borrower will not be charged for more than three (3)
financial or collateral inspections, audits or appraisals during any calendar
year, whether pursuant to this Agreement or the Sale and Servicing Agreement,
and (B) so long as no Event of Default has occurred and is continuing, none of
Borrower, Horizon nor Horizon Management will be charged for an aggregate amount
in excess of $45,000 for fees and charges during any calendar year covering
financial or collateral inspections, audits or appraisals pursuant to this
Agreement or the Sale and Servicing Agreement.
 
2.11        Capital Requirements.
 
(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof.  Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within ninety (90) days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 
-48-

--------------------------------------------------------------------------------

 

(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(b)(i) or amounts under Section 2.11(a) or sends a notice under
Section 2.12(b)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(b)(i) or Section 2.11(a), as applicable, or would eliminate the illegality
or impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it.  Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(b)(i) or Section 2.11(a), as applicable, or to
enable Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to
any amounts then due to such Affected Lender under Section 2.12(b)(i) or Section
2.11(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.12(b)(i) or Section 2.11(a), as applicable, or indicates that it
is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s Commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Commitments, pursuant to an Assignment and Acceptance Agreement,
and upon such purchase by the Replacement Lender, such Replacement Lender shall
be deemed to be a “Lender” for purposes of this Agreement and such Affected
Lender shall cease to be a “Lender” for purposes of this Agreement.

 
-49-

--------------------------------------------------------------------------------

 

2.12        LIBOR Rate Provisions.
 
(a)          Interest Rates.  Except as otherwise provided in Sections 2.5(b)
and 2.11(b), interest on the Advances shall be charged at a rate equal to the
lesser of (i) the LIBOR Rate plus the LIBOR Rate Margin or (ii) the maximum rate
of interest allowable by Law.
 
(b)          Special Provisions Applicable to LIBOR Rate.
 
(i)           The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (other than with respect to Excluded Taxes) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest by reference to the LIBOR
Rate.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (A) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans with respect to which such
adjustment is made.
 
(ii)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates by reference to the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrower, and Agent promptly shall transmit the notice to each other Lender and
(A) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (B) none of such Lender’s Advances shall be LIBOR Rate
Loans until such Lender determines that it would no longer be unlawful or
impractical to do so.
 
(c)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Advance as to which interest accrues by reference to
the LIBOR Rate.
 
3.           CONDITIONS; TERM OF AGREEMENT.
 
3.1          Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the following), of each of the following
conditions precedent:

 
-50-

--------------------------------------------------------------------------------

 

(a)          Agent shall have received a UCC Filing Authorization Letter, duly
executed by Borrower, together with appropriate financing statements duly filed
in such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the Agent’s Liens in and to the Collateral, and Agent shall
have received searches reflecting the filing of all such financing statements;
 
(b)          Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:
 
(i)           the Cash Management Agreements,
 
(ii)          the Closing Certificates,
 
(iii)         the Control Agreements,
 
(iv)         the Disbursement Letter for the initial Advance,
 
(v)          the Fee Letter,
 
(vi)         the Sale and Servicing Agreement,
 
(vii)        the Collateral Custodian Fee Letter, and
 
(viii)       a file-stamped copy of a UCC-1 financing statement naming Horizon
as seller and Borrower as buyer, filed with the Delaware Secretary of State to
perfect the transfer and sale of Notes Receivable to Borrower from time to time
pursuant to the Sale and Servicing Agreement.
 
(c)          Secretary’s Certificates from the Secretary (or equivalent) of each
of (a) Borrower, (b) Horizon, and (c) Horizon Management, dated as of the
Closing Date, in form and substance satisfactory to Agent, certifying that (i) a
copy of such Person’s Certificate of Formation and Operating Agreement or
Certificate or Articles of Incorporation (as applicable) and any other Governing
Documents, as well as all amendments thereto, are attached, (ii) other than as
reflected by the documents delivered pursuant to (i) above, no action or
proceeding for the amendment of such Person’s Governing Documents has been taken
or is presently contemplated, (iii) attached is a complete and correct copy of
an authorization by or resolution of such Person’s members, managers or board of
directors (as applicable) authorizing such Person’s execution, delivery and
performance of the Loan Agreement and the other Loan Documents to which it is a
party and the transactions contemplated thereby, and (iv) a specimen signature
of each manager, member or officer of such Person who is authorized to execute
the Loan Documents on behalf of such Person is included and that each of such
individuals is duly qualified as of the Closing Date;

 
-51-

--------------------------------------------------------------------------------

 

(d)           Agent shall have received copies of Borrower’s, Horizon’s and
Horizon Management’s Governing Documents, as amended, modified, or supplemented
to the Closing Date, certified by the Secretary of such Person or the Manager of
such Person, as applicable;
 
(e)           Agent shall have received certificates of status with respect to
Borrower, Horizon, and Horizon Management, dated within 10 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Person, which certificate shall indicate
that such Person is in good standing in such jurisdiction;
 
(f)            Agent shall have received certificates of status with respect to
Borrower, Horizon, and Horizon Management,, each dated within thirty (30) days
of the Closing Date, such certificates to be issued by the appropriate officer
of the jurisdictions (other than the jurisdiction of organization of such
Person) in which its failure to be duly qualified could reasonably be expected
to result in a Material Adverse Change, which certificates shall indicate that
such Person is in good standing in such jurisdictions;
 
(g)           Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 6.8, the form and
substance of which shall be satisfactory to Agent;
 
(h)           Agent shall have received an opinion or opinions of Borrower’s,
Horizon’s, and Horizon Management’s counsel in form and substance satisfactory
to Agent;
 
(i)            Agent shall have completed its business, legal, and collateral
due diligence, including a review of the legal structure of Horizon, Horizon
Management, Borrower and their Affiliates, the operating and accounting systems
and controls of Horizon, Horizon Management, and Borrower, collateral audit and
review of the books and records of Horizon, Horizon Management, and Borrower, a
review of their collateral valuation methods, verification of each of such
Person’s representations and warranties to the Lender Group, and verification of
third-party service providers, in each case, the results of which shall be
satisfactory to Agent;
 
(j)            Agent shall have received completed reference checks (including
satisfactory personal credit reports and tax lien and litigation histories), the
results of which shall be satisfactory to Agent in its sole discretion, with
respect to the following key management of Horizon, Horizon Management, or
Borrower:  Robert D. Pomeroy, Jr., Chief Executive Officer, Gerald A. Michaud,
President, or Christopher M. Mathieu, Chief Financial Officer, and Daniel
Devorsetz, Chief Credit Officer;
 
(k)           Agent shall have received Borrower’s and Horizon’s Closing Date
Business Plan, including at least three (3) years projections;
 
(l)            Borrower shall pay all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;
 
(m)          with respect to each Eligible Note Receivable as of the making of
the initial Advance, Agent or the Collateral Custodian shall be in possession of
all of the Required Asset Documents;

 
-52-

--------------------------------------------------------------------------------

 

(n)           Agent shall have received and approved the Required Procedures,
which Required Procedures shall be consistent with those previously represented
to Agent and shall be acceptable to Agent in its Permitted Discretion;
 
(o)           Agent’s counsel shall have received and reviewed all standard
documentation evidencing, governing, securing and guaranteeing Notes Receivable,
and been satisfied such documentation provides Borrower and Agent with
appropriate rights and remedies to enforce any necessary collection actions with
respect to such Notes Receivable;
 
(p)           Agent shall have received evidence satisfactory to Agent either
that any Person having a Lien (except for Permitted Liens, if any) with respect
to the assets of Borrower shall have released such Lien or that such Lien shall
be automatically terminated upon the funding of the Advances to be made on the
Closing Date;
 
(q)           Borrower, Horizon and Horizon Management shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrower, Horizon or
Horizon Management of the Loan Documents or with the consummation of the
transactions contemplated thereby;
 
(r)            Agent shall have received evidence satisfactory to Agent that as
of the Closing Date and after giving effect to the initial Advance, (i) Borrower
has a Tangible Net Worth (based upon the capital contribution by Horizon of cash
or the unfinanced portion of Eligible Notes Receivable) of not less than the
greater of (A) the amount necessary to avoid the occurrence of an Overadvance,
and (B) $10,000,000, (ii) Horizon has a Tangible Net Worth of not less than
$120,000,000, and (iii) Horizon Management has a Tangible Net Worth of not less
than $500,000;
 
(s)           Agent shall have received and reviewed a copy of the finalized
disaster recovery plan for Horizon and Horizon Management’s, the results of
which shall be satisfactory to Agent;
 
(t)            The initial Advance shall be not less than $10,000,000, and
Agent, in its Permitted Discretion, shall be satisfied that the initial
portfolio of Notes Receivable supporting such Advance has not been selected in a
manner adverse to Borrower or the Lender Group; and
 
(u)           All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.
 
3.2          Conditions Subsequent to the Initial Extension of Credit.  The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the following conditions
subsequent (any failure by Borrower to satisfy or cause the satisfaction of each
of such conditions subsequent constituting an Event of Default):
 
(a)           within ninety (90) days after the Closing Date, Agent shall have
received a Collateral Access Agreement with respect to the principal location(s)
where Horizon and Borrower maintain the Books relating to the Notes Receivable
and other Collateral (i.e. 312 Farmington Avenue, Farmington, Connecticut
06032);

 
-53-

--------------------------------------------------------------------------------

 

(b)           within one hundred twenty (120) days after the Closing Date,
Borrower shall have completed the implementation of the ERS; provided, however,
that such one hundred twenty (120) day deadline shall be extended to the extent
that Borrower is unable to complete the implementation of the ERS due to any
delay in the availability of Agent’s personnel necessary to implement the ERS;
 
(c)           prior to depositing any assets into the Securities Account listed
on Schedule 5.17 as of the Closing Date, and in any case no later than sixty
(60) days after the Closing Date, Borrower shall deliver to Agent an executed
Control Agreement acceptable to Agent in its Permitted Discretion with respect
to such Securities Account; and
 
(d)           (i) within ninety (90) days after the Closing Date, Agent shall
have received (A) certificates of insurance verifying that Borrower and Servicer
have increased the amount of their existing fidelity coverage as of the Closing
Date to an amount not less than $1,500,000, with an insurance company(ies)
reasonably satisfactory to Agent, and (B) lender's loss payee endorsements in
favor of Agent meeting the requirements of Section 6.8 with respect to all such
policies, and (ii) within thirty (30) days after the aggregate Commitments first
equal or exceed $100,000,000, Agent shall have received (A) certificates of
insurance verifying that Borrower and Servicer have increased the amount of
their existing fidelity coverage to an amount not less than $3,000,000, with an
insurance company(ies) reasonably satisfactory to Agent, and (B) lender's loss
payee endorsements in favor of Agent meeting the requirements of Section 6.8
with respect to all such policies.
 
3.3         Conditions Precedent to all Extensions of Credit.  The obligation of
the Lender Group (or any member thereof) to make any Advances hereunder at any
time (or to extend any other credit hereunder), including the initial Advance,
shall be subject to the following conditions precedent:
 
(a)           the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
 
(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;
 
(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
Advance shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their respective Affiliates;
 
(d)           no Material Adverse Change shall have occurred,
 
 
-54-

--------------------------------------------------------------------------------

 
 
(e)           on or before the day preceding the date of such Advance, Borrower
shall have delivered to the Collateral Custodian each of the Required Asset
Documents with respect to each Note Receivable to be acquired or funded with any
portion of such Advance; provided that if Borrower is funding the acquisition of
such Note Receivable with the proceeds of Advances being requested with respect
to such Note Receivable, then this condition shall be satisfied if the
Collateral Custodian and Agent are in possession of PDF copies of each of the
Required Asset Documents and the originals are delivered to the Collateral
Custodian no later than five (5) Business Days thereafter; and
 
(f)           Agent shall have received a current Borrowing Base Certificate.
 
3.4         Term.  This Agreement shall continue in full force and effect for a
term commencing on the Closing Date and ending at the conclusion of the
Amortization Period (the “Maturity Date”).  The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
 
3.5         Effect of Termination.  On the Maturity Date or earlier termination
of this Agreement in accordance with its terms, all Obligations immediately
shall become due and payable without notice or demand and Borrower shall be
required to repay all of the Obligations in full..  No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge Borrower or any
of its Affiliates of its duties, obligations, or covenants hereunder or under
any other Loan Document and Agent’s Liens in the Collateral shall continue to
secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated.  When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.
 
3.6         Early Termination of Commitments by Borrower.  Borrower has the
option, at any time upon sixty (60) days prior written notice to Agent, to
terminate this Agreement and terminate the Commitments hereunder (if still in
effect) by repaying to Agent, for the benefit of the Lender Group, all of the
Obligations in full, together with all sums payable under the Fee Letter.  In
the event of the termination of this Agreement and repayment of the Obligations
at any time prior to the Maturity Date, for any other reason, including (a)
termination upon the election of the Required Lenders to terminate after the
occurrence and during the continuation of an Event of Default, (b) foreclosure
by Agent or Lenders and sale of Collateral, (c) sale of the Collateral in any
Insolvency Proceeding of Borrower, or (d) restructure, reorganization, or
compromise of the Obligations by the confirmation of a plan of reorganization or
any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding of Borrower, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Lender Group or
profits lost by the Lender Group as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Lender Group, Borrower shall pay to Agent any
fees provided for in the Fee Letter.
 
 
-55-

--------------------------------------------------------------------------------

 
 
4.           CREATION OF SECURITY INTEREST.
 
4.1         Grant of Security Interest.  Borrower hereby grants to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of Borrower’s right, title, and interest in all
currently existing and hereafter acquired or arising Borrower Collateral in
order to secure prompt repayment of any and all of the Obligations in accordance
with the terms and conditions of the Loan Documents and in order to secure
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents.  The Agent’s Liens in and to the Borrower Collateral shall
attach to all Borrower Collateral without further act on the part of Agent or
Borrower.  Anything contained in this Agreement or any other Loan Document to
the contrary notwithstanding, except for Permitted Dispositions, Borrower and
its Subsidiaries have no authority, express or implied, to dispose of any item
or portion of the Collateral.
 
4.2         Negotiable Collateral.  In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral other
than Notes Receivable previously delivered to and being held by the Agent or the
Collateral Custodian, and if and to the extent that Agent determines that
perfection or priority of Agent’s security interest is dependent on or enhanced
by possession, Borrower, promptly upon the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral and all agreements and
documents related thereto to Agent or the Collateral Custodian.  All Notes
Receivable shall be delivered to Agent or the Collateral Custodian pursuant to
this Agreement and the Sale and Servicing Agreement to hold for the benefit of
Agent and Lenders, duly endorsed in blank or as follows on the back of the
signature page thereof or on a separate allonge affixed thereto:
 
“Pay to the Order of _______________________________, without recourse
 
HORIZON CREDIT II LLC
     
By:                                              
     
Name:
     
Its: [Authorized Person].”
 



4.3         Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
Borrower and makers of Notes Receivable that the Accounts, Notes Receivable,
chattel paper, or General Intangibles have been assigned to Agent or that Agent
has a security interest therein, (b) cause a replacement servicer to take
possession of, and collect, Borrower’s Accounts, or (c) collect Borrower’s
Accounts, Notes Receivable, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account.  Borrower agrees
that it will hold in trust for the Lender Group, as the Lender Group’s trustee,
any of its or its Subsidiaries’ Collections that it receives and immediately
will deliver such Collections to Servicer pursuant to the Sale and Servicing
Agreement or, at the request of Agent, to Agent or a Cash Management Bank, in
each case in their original form as received by Borrower or its Subsidiaries.
 
 
-56-

--------------------------------------------------------------------------------

 
 
4.4         Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.
 
(a)           Borrower authorizes Agent to file any financing statement
necessary or desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of Borrower where permitted
by applicable law. Borrower hereby ratifies the filing of any financing
statement filed without the signature of Borrower prior to the date hereof.
 
(b)           If Borrower or its Subsidiaries acquire any commercial tort claims
after the date hereof, Borrower shall promptly (but in any event within three
(3) Business Days after such acquisition) deliver to Agent a written description
of such commercial tort claim and shall deliver a written agreement, in form and
substance satisfactory to Agent, pursuant to which Borrower or its Subsidiary,
as applicable, shall grant a perfected security interest in all of its right,
title and interest in and to such commercial tort claim to Agent, as security
for the Obligations (a “Commercial Tort Claim Assignment”).
 
(c)           At any time upon the request of Agent, Borrower shall execute or
deliver to Agent, and shall cause its Subsidiaries to execute or deliver to
Agent, any and all fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) that Agent may
request in its Permitted Discretion, in form and substance satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect the
Agent’s Liens in the assets of Borrower and its Subsidiaries (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any owned Real Property acquired
after the Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents.  To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in Borrower’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office.  In addition, on
such periodic basis as Agent shall require, Borrower shall (i) provide Agent
with a report of all new material patentable, copyrightable, or trademarkable
materials acquired or generated by Borrower or its Subsidiaries during the prior
period, (ii) cause all material patents, copyrights, and trademarks acquired or
generated by Borrower or its Subsidiaries that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of Borrower’s or the applicable
Subsidiary’s ownership thereof, and (iii) cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder; provided, however, that neither Borrower
nor any of its Subsidiaries shall register with the U.S. Copyright Office any
unregistered copyrights (whether in existence on the Closing Date or thereafter
acquired, arising, or developed) unless (i) the Borrower provides Agent with
written notice of its intent to register such copyrights not less than thirty
(30) days prior to the date of the proposed registration, and (ii) prior to such
registration, the applicable Person executes and delivers to Agent a copyright
security agreement in form and substance satisfactory to Agent, supplemental
schedules to any existing copyright security agreement, or such other
documentation as Agent reasonably deems necessary in order to perfect and
continue perfected Agent’s Liens on such copyrights following such registration.
 
 
-57-

--------------------------------------------------------------------------------

 
 
(d)           Borrower hereby assigns to Agent any and all rights of Borrower to
access any and all storage facilities where any Collateral or information
relating to Collateral may be stored and Borrower hereby authorizes Agent, at
any time after the occurrence and during the continuation of an Event of
Default, to enter upon any such storage facilities and remove any contents
thereof in connection with Agent’s exercise of its remedies hereunder.
 
4.5         Power of Attorney.  Borrower hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as Borrower’s true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests or make telephone inquiries for verification
of Borrower’s or its Subsidiaries’ Accounts or Notes Receivable, (d) endorse
Borrower’s name on any of its payment items (including all of its Collections)
that may come into the Lender Group’s possession, (e) at any time that an Event
of Default has occurred and is continuing, make, settle, and adjust all claims
under Borrower’s policies of insurance and make all determinations and decisions
with respect to such policies of insurance, and (f) at any time that an Event of
Default has occurred and is continuing, settle and adjust disputes and claims
respecting Borrower’s or its Subsidiaries’ Accounts, Notes Receivable, chattel
paper, or General Intangibles directly with Account Debtors or makers of Notes
Receivable, for amounts and upon terms that Agent determines to be reasonable,
in Agent’s Permitted Discretion, and Agent may cause to be executed and
delivered any documents and releases that Agent determines to be necessary.  The
appointment of Agent as Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group’s obligations to extend credit hereunder are terminated.
 
4.6         Right to Inspect and Verify.  Agent (through any of its officers,
employees, or agents) shall have the right, from time to time hereafter, and so
long as no Default or Event of Default has occurred and in continuing, upon
reasonable notice and during normal business hours (i) to inspect the Books and
make copies or abstracts thereof, (ii) to communicate directly with any and all
Account Debtors and makers of Notes Receivable to verify the existence and terms
thereof, and (iii) to check, test, and appraise the Collateral, or any portion
thereof, in order to verify Borrower’s and its Subsidiaries’ financial condition
or the amount, quality, value, condition of, or any other matter relating to,
the Collateral; and Borrower shall permit any designated representative of Agent
to visit and inspect any of the properties of the Borrower to inspect and to
discuss its finances and properties and Collateral, upon reasonable notice and
at such reasonable times during normal business hours ; provided that (A) so
long as no Default or Event of Default has occurred and is continuing, Borrower
will not be charged for more than three (3) financial or collateral inspections,
audits or appraisals during any calendar year, whether pursuant to this
Agreement or the Sale and Servicing Agreement, and (B) so long as no Event of
Default has occurred and is continuing, none of Borrower, Horizon nor Horizon
Management will be charged for an aggregate amount in excess of $45,000 for fees
and charges during any calendar year covering financial or collateral
inspections, audits or appraisals pursuant to this Agreement or the Sale and
Servicing Agreement.
 
 
-58-

--------------------------------------------------------------------------------

 
 
4.7         Control Agreements.  Borrower agrees that it will and will cause its
Subsidiaries to take any or all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to all of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit
rights.  Upon the occurrence and during the continuance of an Event of Default,
Agent may notify any bank or securities intermediary to liquidate the applicable
Deposit Account or Securities Account or any related Investment Property
maintained or held thereby and remit the proceeds thereof to Agent’s Account or
the deposit account of Agent designated in the relevant Control Agreement.
 
4.8         Servicing of Notes Receivable.  Until such time as Agent shall
notify the Borrower of the revocation of such right after the occurrence and
during the continuation of an Event of Default, the Borrower (a) shall, at its
own expense (including through the application of available funds pursuant to
Section 2.3(b)), cause the Servicer to service all of the Notes Receivable,
including, without limitation, (i) the billing, posting and maintaining complete
records applicable thereto, and (ii) taking of such action with respect to the
Notes Receivable as the Borrower may deem advisable, and (b) may grant, in the
ordinary course of business, to any maker of a Note Receivable, any adjustment
to which such maker may be lawfully entitled, and may take such other actions
relating to the settling of any such maker’s claims as may be commercially
reasonable, but in each case in accordance with the Required Procedures.  Agent
may, at its option, at any time or from time to time, after the occurrence and
during the continuation of an Event of Default hereunder, revoke the collection
and servicing rights given to Borrower herein by giving notice to Borrower in
accordance with the terms of the Sale and Servicing Agreement.
 
4.9         Borrower’s Perfection.  Borrower represents to the Lender Group
that: (a) all necessary financing statements and (b) all related financing
statement amendments or assignments in order to cause Borrower to be properly
noted as secured party of record with respect thereto, have been filed in all
filing locations as may be required to perfect and protect in favor of Borrower
all security interests, liens and rights evidenced by all Note Receivable
Documents with respect to all personal property securing Borrower’s Notes
Receivable existing as of the Closing Date, and that such filings remain
effective as of the Closing Date.  Unless otherwise expressly agreed by Agent,
Borrower covenants that it will take all action necessary to maintain the
effectiveness of such filings so long as Borrower has any commitment to extend
credit under such Note Receivable or any sum remains owing under such Note
Receivable.  Agent is authorized to file any UCC-3 statements of continuation,
assignment or amendment as it may determine in its Permitted Discretion to be
necessary to enable it to protect and maintain Agent’s Liens in
Collateral.  Borrower represents to the Lender Group that all filings and
recordations, and all related assignments, with respect to Notes Receivable
acquired by Borrower after the Closing Date will be filed or recorded in all
jurisdictions as may be required to perfect and protect in favor of Borrower all
of Borrower’s liens or interests evidenced by Note Receivable Documents acquired
by Borrower after the Closing Date, and that Borrower will take all action
necessary to maintain the effectiveness of such filings so long as Borrower has
any commitment to extend credit under such Note Receivable or any sum remains
owing under such Note Receivable.
 
 
-59-

--------------------------------------------------------------------------------

 
 
4.10       Note Receivable Documents.  Borrower or Servicer will maintain all
Note Receivable Documents (other than Notes Receivable which have been delivered
to Collateral Custodian pursuant to Section 4.2) in a secure manner in a
location with fire, casualty and theft protection satisfactory to
Agent.  Borrower or Servicer will provide to Agent copies of any Note Receivable
Documents as Agent may request.
 
4.11       Release of Notes Receivable.
 
(a)           When a Note Receivable that is in the possession of Agent or the
Collateral Custodian is repaid in its entirety, Agent shall return or shall
authorize the Collateral Custodian to return such Note Receivable and any
related original Required Asset Documents to Borrower to facilitate its payment
and Agent shall release Agent’s Liens in such Note Receivable and any Related
Property promptly upon receipt of the final payment relating to such Note
Receivable.
 
(b)           When a Note Receivable is sold by Borrower in accordance with the
terms of this Agreement, Agent shall release Agent’s Liens in such Note
Receivable and any Related Property and if such Note Receivable or any related
original Required Asset Documents are in the possession of Agent or the
Collateral Custodian, Agent shall transfer or shall authorize the Collateral
Custodian to transfer such Note Receivable and such related original Required
Asset Documents to the purchaser thereof or as otherwise directed by such
purchaser against payment of the agreed amount therefor.
 
(c)           In the event Borrower’s collateral assignment to Agent of any
mortgage and loan documents relating to a Note Receivable has been recorded and
such Note Receivable is (i) repaid in its entirety, (ii) sold by Borrower in
accordance with the terms of this Agreement or (iii) in default and Borrower is
commencing foreclosure proceedings against the Note Receivable Collateral
securing such Note Receivable, then Agent shall, at Borrower’s sole expense,
execute a reassignment or release of such mortgage and loan documents for the
benefit of Borrower on forms prepared by Borrower and acceptable to Agent in its
Permitted Discretion.
 
4.12       ERS.  Agent (through any of its officers, employees, or agents) shall
have the right, from time, to time to access the ERS for all purposes relating
to this Agreement, including without limitation, to test and verify system
integrity and functionality, obtain information in respect of the
Collateral  and otherwise administer this Agreement.  Borrower will provide
Agent with a current and complete copy of any and all consulting or other
agreements with any Person for administering, operating or maintaining the
ERS.  Agent shall have the right at any time to request information from such
Person in respect of the ERS or the Collateral and Borrower hereby irrevocably
authorizes and directs such Person to provide any such requested information to
Agent.  A copy of this Agreement shall be sufficient to evidence such
authorization and Borrower agrees to indemnify and hold such Person harmless in
connection with compliance with Borrower’s authorization and directive
herein.  Borrower agrees that all right, title and interest of Borrower under
any such consulting or other agreement are covered by the Agent’s Liens.


 
-60-

--------------------------------------------------------------------------------

 
 
5.           REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
 
5.1         No Encumbrances.  Borrower and its Subsidiaries have good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.
 
5.2         Eligible Notes Receivables.  As to each Note Receivable that is
identified by Borrower as an Eligible Note Receivable in the most recent
Borrowing Base Certificate submitted to Agent, as of the date of such
certificate: (a) such Note Receivable is a bona fide existing payment obligation
of the maker of such Note Receivable created in the ordinary course of business
by Horizon or an Approved Third-Party Originator, (b) such Note Receivable has
been transferred to Borrower by sale or contribution and is now owed to Borrower
without any known defenses, disputes, offsets, counterclaims, or rights of
cancellation, (c) such Note Receivable is not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Notes Receivable, (d) the original amount of, the unpaid balance of, and the
amount and dates of payments on such Note Receivable shown on the Books of
Borrower and in the schedules of same delivered to Agent are true and correct,
(e) Borrower has no knowledge of any fact (which shall not include general
economic conditions) which is reasonably likely to impair the validity or
collectability of such Note Receivable, (f) such Note Receivable is subject to a
first-priority security interest in favor of Agent, (g) such Note Receivable
complies with all applicable laws in all material respects, and (h) since
delivery to Agent, such Note Receivable has not been amended nor any material
requirements relating thereto waived without the prior written consent of Agent,
other than an extension, modification or waiver in accordance with the Required
Procedures then in effect.  The portfolio of Notes Receivable held by Borrower,
as opposed to Horizon or any other Subsidiary or Affiliate of Horizon, has not
been selected in a manner adverse to Borrower or the Lender Group.
 
5.3         Equipment.  All of the Equipment of Borrower and its Subsidiaries is
used or held for use in their business and is fit for such purposes.
 
5.4         Location of Collateral.  The Borrower Collateral (other than the
Collateral in the possession of Agent or the Collateral Custodian) is not stored
with a bailee, warehouseman, or similar party and is located only at, or
in-transit between, the locations identified on Schedule 5.4 (as such Schedule
may be updated pursuant to Section 6.9); provided, that loan files that do not
include original promissory notes, Lien instruments, or assignments of Lien
instruments may be stored, from time to time, with Servicer or in a public
warehouse, access to which has been assigned by Borrower to Agent.
 
 
-61-

--------------------------------------------------------------------------------

 
 
5.5         Records.  Borrower keeps complete, correct and accurate records of
the Notes Receivable owned by Borrower and all payments thereon.
 
5.6         State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
 
(a)           The jurisdiction of organization of Horizon, Horizon Management,
Borrower and each of their respective Subsidiaries is set forth on Schedule
5.6(a) (as such Schedule may be updated from time to time to reflect changes
resulting from transactions not prohibited by this Agreement).
 
(b)           The chief executive office of Horizon, Horizon Management,
Borrower and each of their respective Subsidiaries is located at the address
indicated on Schedule 5.6(b) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions not prohibited by this
Agreement).
 
(c)           The organizational identification numbers and federal employer
identification numbers, if any, of Horizon, Horizon Management, Borrower and
each of their respective Subsidiaries are identified on Schedule 5.6(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions not prohibited by this Agreement).
 
(d)           As of the Closing Date, Borrower and its Subsidiaries do not hold
any commercial tort claims, except as set forth on Schedule 5.6(d).
 
5.7         Due Organization and Qualification; Subsidiaries.
 
(a)           Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could reasonably be
expected to result in a Material Adverse Change.
 
(b)           Set forth on Schedule 5.7(b) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions not prohibited by
this Agreement) is a complete and accurate description of (i) the authorized
capital Stock of Horizon, by class, and a description of the interests of each
such class that are issued and outstanding as of the Closing Date, and (ii) the
authorized capital Stock of Borrower, by class, and, a description of the
interests of each such class that are issued and outstanding as of the Closing
Date and at all times thereafter.  Other than as described on Schedule 5.7(b),
there are no subscriptions, options, warrants, or calls relating to any capital
Stock of Borrower, including any right of conversion or exchange under any
outstanding security or other instrument.  Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
 
(c)           Set forth on Schedule 5.7(c) is a complete and accurate list of
Horizon’s direct and indirect Subsidiaries as of the Closing Date, showing:
(i) the jurisdiction of their organization, (ii) the number of shares of each
class of common and preferred Stock authorized for each of such Subsidiaries,
and (iii) the number and the percentage of the outstanding shares of each such
class owned directly or indirectly by Horizon.  The Borrower does not have any
direct or indirect Subsidiaries.
 
 
-62-

--------------------------------------------------------------------------------

 
 
(d)           Except as set forth on Schedule 5.7(c), there are no
subscriptions, options, warrants, or calls relating to any shares of capital
Stock of a Subsidiary of Borrower, including any right of conversion or exchange
under any outstanding security or other instrument.  Neither Borrower nor any of
its Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of capital Stock of a
Subsidiary of such Person or any security convertible into or exchangeable for
any such capital Stock.
 
5.8         Due Authorization; No Conflict.
 
(a)           The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.
 
(b)           The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than under this Agreement and the other Loan Documents, or (iv) require
any approval of the holders of Borrower’s Stock or any approval or consent of
any Person under any material contractual obligation of Borrower, other than
consents or approvals that have been obtained and that are still in force and
effect.
 
(c)           Other than the filing of financing statements, the execution,
delivery, and performance by Borrower of this Agreement and the other Loan
Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person, other than consents or
approvals that have been obtained and that are still in force and effect.
 
(d)           This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
 
(e)           The Agent’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.
 
5.9         Litigation.  Other than those matters disclosed on Schedule 5.9, as
of the Closing Date there are no actions, suits, or proceedings pending or, to
the best knowledge of Borrower, threatened, against Borrower, any of its
Subsidiaries, or Horizon or Horizon Management.  There are no actions, suits, or
proceedings pending or, to the actual knowledge of Borrower, threatened, against
Borrower, any of its Subsidiaries, or Horizon or Horizon Management, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.
 
 
-63-

--------------------------------------------------------------------------------

 
 
5.10       No Material Adverse Change.  All financial statements relating to
Horizon, Horizon Management, or Borrower and their respective Subsidiaries that
have been delivered by Horizon, Horizon Management, or Borrower to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
financial condition of Horizon, Horizon Management, Borrower, and their
respective Subsidiaries as of the date thereof and results of operations for the
period then ended.  There has not been a Material Adverse Change with respect to
Borrower, its Subsidiaries or Horizon or Horizon Management, since the date of
the latest financial statements submitted to the Lender Group on or before the
Closing Date.
 
5.11       Fraudulent Transfer.
 
(a)           Each of Borrower and each of its Subsidiaries is Solvent.
 
(b)           No transfer of property is being made by Borrower or its
Subsidiaries and no obligation is being incurred by Borrower or its Subsidiaries
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of Borrower or its Subsidiaries.
 
5.12       Employee Benefits.  None of Borrower, any of its Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.
 
5.13       Environmental Condition.  Except as set forth on Schedule 5.13, (a)
to Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such use, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrower’s knowledge, none
of Borrower’s or its Subsidiaries’ properties or assets has ever been designated
or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) neither Borrower nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by
Borrower or its Subsidiaries, and (d) neither Borrower nor its Subsidiaries has
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by Borrower or its Subsidiaries
resulting in the releasing or disposing of Hazardous Materials into the
environment.
 
5.14       Brokerage Fees.  Neither Borrower nor any of its Affiliates has
utilized the services of any broker or finder in connection with Borrower’s
obtaining financing from the Lender Group under this Agreement, and any
brokerage commission or finders fee payable in connection herewith shall be the
sole responsibility of Borrower or its Affiliates.
 
 
-64-

--------------------------------------------------------------------------------

 
 
5.15       Intellectual Property.  Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 5.15 (as updated from time to time)
is a true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which Borrower or one of its Subsidiaries is the owner or is
an exclusive licensee, other than shrink wrap and other similar licenses
generally available to the public.
 
5.16       Leases.  Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and all of such leases are valid and
subsisting and no material default by Borrower or its Subsidiaries exists under
any of them.
 
5.17       Deposit Accounts and Securities Accounts.  Set forth on Schedule 5.17
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions not prohibited by this Agreement) is a listing of all of
Borrower’s and its Subsidiaries’ Deposit Accounts and, Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.
 
5.18       Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Horizon, Horizon Management, Borrower or their
respective Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Horizon,
Horizon Management, Borrower or their respective in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.  On the Closing Date, the Closing
Date Business Plan represents, and as of the date on which any other Projections
are delivered to Agent, such additional Projections represent Borrower’s good
faith estimate of its and its Subsidiaries’ future performance for the periods
covered thereby based upon reasonable assumptions when made; provided, however,
that the parties acknowledge that the Projections are merely estimates and that
there is no guarantee that Borrower will achieve the results forecast in the
Projections.
 
5.19       Indebtedness.  Set forth on Schedule 5.19 is a true and complete list
of all Indebtedness of Borrower and its Subsidiaries outstanding immediately
prior to the Closing Date that is to remain outstanding after the Closing Date
and such Schedule accurately reflects the aggregate principal amount of such
Indebtedness and describes the principal terms thereof.
 
5.20       Compliance.  The standard forms and documents evidencing and executed
in connection with Notes Receivable and all actions and transactions by Borrower
in connection therewith comply in all material respects with all applicable
laws.  Such standard forms and documents are commensurate with forms and
documentation used by prudent lenders in the same or similar circumstances as
Borrower, and, without limiting the foregoing, are sufficient to create valid,
binding and enforceable obligations of each Account Debtor named therein.


 
-65-

--------------------------------------------------------------------------------

 
 
5.21       Servicing.  Borrower has entered into the Sale and Servicing
Agreement, pursuant to which Borrower has engaged Horizon Management, as the
initial Servicer and as Borrower’s agent, to monitor, manage, enforce and
collect the Notes Receivables as provided by the Sale and Servicing Agreement,
subject to this Agreement.  Horizon Management has, and any replacement Servicer
proposed by Borrower will have, the requisite knowledge, experience, expertise
and capacity to service the Notes Receivables.
 
5.22       Permits, Licenses, Etc..  Each of Borrower, Horizon, Horizon
Management, has, and is in compliance in all material respects with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and the Real Property currently owned, leased, managed or
operated, or to be acquired, by such Person, except for such permits, licenses,
authorizations, approvals, entitlements and accreditations the absence of which
could not reasonably be expected to result in a Material Adverse Change.  To
Borrower’s knowledge, no condition exists or event has occurred which, in itself
or with the giving of notice or lapse of time or both, would result in the
suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, the loss
of which could reasonably be expected to result in a Material Adverse Change,
and, to Borrower’s knowledge, there is no claim that any thereof is not in full
force and effect.  Schedule 5.22 (as such Schedule may be updated from time to
time to reflect changes resulting from transactions not prohibited by this
Agreement) lists all of the licenses, franchises, approvals or consents of any
Governmental Authority or other Person that is required for Borrower to conduct
its business as currently conducted or proposed to be conducted except for such
licenses, franchises, approvals, or consents the absence of which could not
reasonably be expected to result in a Material Adverse Change.
 
5.23       Margin Stock.  Borrower is not and will not be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
 
5.24       Government Regulation.  Neither Borrower nor any of its Subsidiaries
is required to register as an investment company under the Investment Company
Act of 1940 or is subject to regulation under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Borrower nor any of its Subsidiaries is a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
 
5.25       OFAC.  Neither Borrower nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.  Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
 
 
-66-

--------------------------------------------------------------------------------

 
 
5.26       Patriot Act.  To the extent applicable, Borrower and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”).  No part of the proceeds of the loans made
hereunder will be used by Borrower or any of its Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
6.           AFFIRMATIVE COVENANTS.
 
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall and shall cause each of
its Subsidiaries to do all of the following:
 
6.1         Accounting System.  Maintain a system of accounting that enables
Servicer to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.  Borrower also shall keep a reporting
system that shows all additions, fees, payments, claims, and write-downs with
respect to the Notes Receivable.
 
6.2         Collateral Reporting.  Provide or cause Servicer to provide Agent
(and if so requested by Agent, with copies for each Lender) with the following
documents at the following times in form satisfactory to Agent:
 
Promptly after occurrence
 
(a)           notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to any of Borrower’s Notes Receivables;
 
Date of each Advance and at least monthly (not later than the 10th day of each
month)
 
(b)           a Borrowing Base Certificate which includes (i) a detailed
calculation of the Borrowing Base as of the date of the requested Advance, (ii)
detail regarding Notes Receivables that are not Eligible Notes Receivables, and
(iii) Borrower’s Risk Rating for each Note Receivable (and upon the
establishment of the ERS, Borrower shall provide such information in a form
sufficient for an ERS determination of the Borrowing Base);
 
Monthly (not later than the tenth (10th) day of each month), calculated or
determined as of the last day of the preceding month
 
(c)           the Data Tape;
 
(d)           a summary report of categories of non-Eligible Notes Receivable;
 
(e)           Borrower’s credit watch list;
 
(f)            a schedule listing all Notes Receivable that have been modified
during the preceding calendar quarter, including information regarding the exact
nature of any modifications sufficient for Agent to determine whether such
modifications affect the status of any Eligible Notes Receivable;
 
Quarterly (not later than forty-five (45) days after the end of each calendar
quarter
 
 
(g)           a report, which includes (i) the Cash Runway Analysis and (ii) for
all Notes Receivable, (A) Account Debtor status, (B) current actual and
effective cash out, net exposure, enterprise value, method of determination and
date of determination, and (C) the ratio of enterprise value to debt;
 
Promptly upon request by Agent
 
(h)           a summary aging, by vendor, of Borrower’s and its Subsidiaries’
accounts payable and any book overdraft; and
 
(i)            such other reports as to the Collateral, or the financial
condition of Borrower and its Subsidiaries, as Agent may request.

 
 
-67-

--------------------------------------------------------------------------------

 
 
In connection with the foregoing reports, (i) Borrower shall maintain and
utilize accounting and reporting systems acceptable to Agent in its Permitted
Discretion, (ii) Borrower agrees to cooperate fully with Agent to facilitate and
implement the ERS in order to provide electronic reporting of each of the items
set forth above and (iii) to the extent required by Agent, an Authorized Person
or other representative acceptable to Agent will meet with Agent from time to
time as requested by Agent to review and discuss all Notes Receivable then owned
by Borrower.
 
6.3         Financial Statements, Reports, Certificates.  Deliver to Agent, with
copies to each Lender:
 
(a)          as soon as available, but in any event within thirty (30) days
after the end of each fiscal month of Borrower,
 
(i)           an unaudited consolidated balance sheet, income statement and
statement of cash flow covering such Person’s and its Subsidiaries’ operations
during such period and the year-to-date period ending thereon, in each case
setting forth in comparative form the figures for the corresponding periods in
the prior year; and,
 
(ii)          a Compliance Certificate demonstrating in reasonable detail such
Person’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.16 and 7.17 that are measured as of
the end of the month then ended;
 
(b)          as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of Horizon and Horizon Management,
 
 
-68-

--------------------------------------------------------------------------------

 
 
(i)           an unaudited consolidated balance sheet, income statement and
statement of cash flow covering such Person’s and its Subsidiaries’ operations
during such period and the year-to-date period ending thereon, in each case
setting forth in comparative form the figures for the corresponding periods in
the prior year; and,
 
(ii)          a Compliance Certificate demonstrating in reasonable detail such
Person’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.16 and 7.17 that are measured as of
the end of the quarter then ended;
 
(c)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Borrower and Horizon,
 
(i)           consolidated annual financial statements of Horizon and its
Subsidiaries for such fiscal year, audited by McGladrey & Pullen, LLP or other
independent certified public accountants reasonably acceptable to Agent and
certified by such accountants to have been prepared in accordance with GAAP,
together with any accountants’ letter to management in connection therewith;
 
(ii)          consolidating financial statements of Horizon and its Subsidiaries
for such fiscal year, prepared by Horizon based on its audited consolidated
financial statements for such year, in form acceptable to Agent in its Permitted
Discretion; and
 
(iii)         a Compliance Certificate demonstrating in reasonable detail
Borrower’s and Horizon’s compliance at the end of such period with the
applicable financial and portfolio covenants contained in Sections 7.16 and
7.17;
 
(d)          as soon as available, but in any event within one hundred fifty
(150) days after the end of each fiscal year of Horizon Management,
 
(i)           consolidated annual financial statements of Horizon Management and
its Subsidiaries for such fiscal year, audited by McGladrey & Pullen, LLP or
other independent certified public accountants reasonably acceptable to Agent
and certified by such accountants to have been prepared in accordance with GAAP,
together with any accountants’ letter to management in connection therewith; and
 
(ii)          a Compliance Certificate demonstrating in reasonable detail
Horizon Management’s compliance at the end of such period with the applicable
financial and portfolio covenants contained in Sections 7.16 and 7.17;
 
(e)          as soon as available, but in any event prior to the commencement of
each fiscal year of Borrower and Horizon, copies of Projections for Borrower and
for Horizon (including income statement and balance sheet, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming three (3) years, year by year, and for
the forthcoming fiscal year, no less than month-by-month, certified by the chief
financial officer of Borrower and the chief financial officer of Horizon, as
applicable, as being the most recent Projections provided to the board of
directors of Horizon for the period covered thereby;
 
 
-69-

--------------------------------------------------------------------------------

 
 
(f)           if and when filed by Borrower or Horizon;
 
(i)           Form 10-Q quarterly reports, Form 10-K annual reports, and Form
8-K current reports,
 
(ii)          any other filings made by Borrower or Horizon with the SEC, and
 
(iii)         copies of Borrower’s or Horizon’s federal income tax returns, and
any amendments thereto, filed with the Internal Revenue Service (but only to the
extent that Borrower or Horizon is treated other than as an entity that is not
itself subject to federal income tax on operating income, a partnership or a
disregarded entity for federal income tax purposes),
 
(g)          promptly notify Agent of the following regarding each Note
Receivable and Note Receivable Collateral which secures such Note Receivable:
 
(i)           the occurrence of any event which could reasonably be expected to
materially impair the prospect of payment of such Note Receivable;
 
(ii)          the sending by Servicer or Borrower of any notice of default,
recordation by Servicer or Borrower of any notice of foreclosure and the date of
any  scheduled foreclosure sale thereon, or filing by Servicer or Borrower of
any lawsuit (including case number and court) on a Note Receivable or related
Note Receivable Collateral;
 
(iii)         the consummation of any foreclosure sale or any deed or bill of
sale in lieu of foreclosure, retention of collateral in satisfaction of debt or
similar transaction, and deliver to Agent true and complete copies of all
documentation executed in respect thereof (in the case of notices, postings and
the like, and in the case of deeds, bills of sale or retention of collateral
transactions, all documents related to consummation of such transaction or
transfer of such property); and
 
(iv)         the receipt by Servicer or Borrower of a notice by any Person of
(x) a default with respect to any agreement evidencing or governing a Lien on
any Note Receivable Collateral or (y) any foreclosure sale with respect to any
Note Receivable Collateral;
 
(h)          promptly, but in any event within five (5) days after an Authorized
Person has knowledge of any event or condition that constitutes a Default or an
Event of Default, notice thereof and a statement of the curative action that
Borrower proposes to take with respect thereto,
 
(i)           promptly after the commencement thereof, but in any event within
five (5) days after the service of process with respect thereto on Borrower, its
Subsidiaries, Horizon or Horizon Management, notice of all actions, suits, or
proceedings brought by or against Borrower, its Subsidiaries, Horizon or Horizon
Management before any Governmental Authority which, if determined adversely to
Borrower, such Subsidiary, Horizon or Horizon Management, could reasonably be
expected to result in a Material Adverse Change, and
 
 
-70-

--------------------------------------------------------------------------------

 
 
(j)           upon the request of Agent, any other information reasonably
requested relating to the financial condition of Borrower, its Subsidiaries,
Horizon or Horizon Management.
 
In addition, Borrower agrees to deliver financial statements prepared on both a
consolidated and consolidating basis to the extent required by this Section 6.3,
and agrees that Borrower will not have a fiscal year different from that of
Horizon or Horizon Management and that no Subsidiary of Borrower will have a
fiscal year different from that of Borrower.  Borrower also agrees to cooperate
with Agent to allow Agent to (A) audit Borrower or its Subsidiaries, Horizon and
Horizon Management, and (B) consult with its and each such other Person’s
independent certified public accountants if Agent reasonably requests the right
to do so.  In such connection, Borrower authorizes, and will cooperate with
Agent to cause its Subsidiaries, Horizon and Horizon Management to authorize,
its independent certified public accountants to communicate with Agent and to
release to Agent whatever financial information concerning such Person as Agent
reasonably may request.
 
6.4         Notices Regarding Authorized Persons or Servicing and Accounting
Staff.  Provide Agent with (a) notice promptly (and in any case within two (2)
Business Days) if any Authorized Person of Borrower, Horizon or Horizon
Management ceases to continue to hold such position, and (b) notice promptly
(and in any case within five (5) Business Days) if more than thirty percent
(30%) of the employees of Borrower, Horizon or Horizon Management involved in
the servicing of and accounting for the Notes Receivable cease, within any
period of sixty (60) days to continue to hold such positions.
 
6.5         Collection of Notes Receivable.  (a) Subject to Section 4.8, to use
or cause Servicer to use commercially reasonable efforts, at Borrower’s sole
cost and expense (including through the application of available funds pursuant
to Section 2.3(b)), in accordance with industry standards and applicable laws,
to promptly and diligently collect and enforce payment of all Notes Receivable
to the extent that it is commercially reasonable to do so and in a commercially
reasonable manner, and defend and hold Lender Group harmless from any and all
loss, damage, penalty, fine or expense arising from such collection or
enforcement, (b) in accordance with the Required Procedures, maintain at its
chief executive office, and, upon the request of Agent, make available to Agent
copies of its Notes Receivable and all related documents and instruments, and
all files, surveys, certificates, correspondence, appraisals, computer programs,
accounting records and other information and data relating to the Collateral,
and (c) permit Agent or its representatives to discuss with Borrower’s officers
or with appraisers furnishing appraisals of property securing any Note
Receivable the procedures for preparation, review and retention of, and to
review and obtain copies of, such appraisals.
 
6.6         Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all material leases to which it is a party
as lessee so as to prevent any loss or forfeiture thereof or thereunder.
 
6.7         Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest or the failure to pay such tax could not reasonably be
expected to result in a Material Adverse Change.  Subject to Permitted Protests,
Borrower will and will cause its Subsidiaries to make timely payment or deposit
of all tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, except to the extent that the failure to
pay such tax could not reasonably be expected to result in a Material Adverse
Change, and will, upon request, furnish Agent with proof satisfactory to Agent
indicating that Borrower and its Subsidiaries have made such payments or
deposits.
 
 
-71-

--------------------------------------------------------------------------------

 
 
6.8         Insurance.
 
(a)           At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.  Borrower also shall
maintain general liability insurance, as well as insurance against fraud,
larceny, embezzlement, and criminal misappropriation.  All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to Agent.  Borrower shall deliver copies of all such
policies to Agent with an endorsement naming Agent as the sole loss payee (under
a satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than thirty (30) days prior written
notice to Agent in the event of cancellation of the policy for any reason
whatsoever.  Borrower shall also ensure that Servicer maintains similar
insurance coverages for the benefit of Borrower under the Sale and Servicing
Agreement.
 
(b)           Borrower shall give Agent prompt notice of any loss covered by
such insurance.  Borrower shall use commercially reasonable efforts to collect
any claims under any such insurance policies and shall give Agent prompt notice
of any material development with respect to such claim, including any proposed
compromise or settlement of such claim.  After the occurrence and during the
continuation of an Event of Default, Agent shall have the exclusive right to
give notice of, adjust and compromise claims under any such insurance policies,
in accordance with Agent's Permitted Discretion.  Any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Agent to be applied at the
option of the Required Lenders either to the prepayment of the Obligations or
shall be disbursed to Borrower under staged payment terms reasonably
satisfactory to the Required Lenders for application to the cost of repairs,
replacements, or restorations. Any such repairs, replacements, or restorations
shall be effected with reasonable promptness and shall be of a value at least
equal to the value of the items of property destroyed prior to such damage or
destruction.
 
(c)           Borrower will not and will not suffer or permit its Subsidiaries
to take out separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 6.8, unless Agent
is included thereon as an additional insured or loss payee under a lender’s loss
payable endorsement.  Borrower promptly shall notify Agent whenever such
separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.
 
 
-72-

--------------------------------------------------------------------------------

 
 
6.9         Location of Collateral.  Keep the Collateral only at the locations
identified on Schedule 5.4, or at the Agent or at the Collateral Custodian in
the case of Notes Receivable, and maintain the chief executive offices of
Borrower and its Subsidiaries only at the locations identified on Schedule
5.6(b); provided, however, that Borrower may amend Schedules 5.4 and 5.6 so long
as such amendment occurs by written notice to Agent not less than thirty (30)
days prior to the date on which such Collateral is moved to such new location or
such chief executive office is relocated, so long as such new location is within
the continental United States, and so long as, at the time of such written
notification, Borrower provides to Agent a Collateral Access Agreement with
respect thereto.
 
6.10       Compliance with Laws.  Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
 
6.11       Leases.  Pay when due all rents and other amounts payable under any
leases to which Borrower or any of its Subsidiaries is a party or by which
Borrower’s or any such its Subsidiaries’ properties and assets are bound, unless
such payments are the subject of a Permitted Protest.
 
6.12       Existence.  At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries’ valid existence and good standing and any
rights and franchises material to their businesses.  Borrower acknowledges that
the Lender Group is entering into the Loan Documents in reliance upon Borrower’s
identity as a separate legal entity from each of its Affiliates.  From and after
the Closing Date, Borrower shall conduct its own business in its own name and
take all reasonable steps, including, without limitation, all steps that Agent
may from time to time reasonably request, to maintain Borrower’s identity and
existence as a separate legal entity and to make it manifest to third parties
that Borrower is an entity with assets and liabilities distinct from those of
its Affiliates.  Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Borrower shall:
 
(a)           except to the extent otherwise permitted by Sections 7.10 or 7.13
of this Agreement, conduct all transactions with its Affiliates strictly on an
arm’s-length basis and allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between such
Affiliates and Borrower on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;
 
(b)           observe all limited liability company formalities as a distinct
entity, and ensure that all actions relating to the dissolution or liquidation
of Borrower or the initiation or participation in, acquiescence in, or consent
to any bankruptcy, insolvency, reorganization, or similar proceeding involving
Borrower, are duly authorized by unanimous vote of its directors;
 
 
-73-

--------------------------------------------------------------------------------

 
 
(c)           maintain Borrower’s Books separate from those of its Affiliates
and otherwise readily identifiable as its own assets rather than assets of its
Affiliates;
 
(d)           except as herein specifically otherwise provided, not commingle
funds or other assets of Borrower with those of its Affiliates and, except for
the Cash Management Accounts, not maintain bank accounts or other depository
accounts to which Borrower is an account party, into which Borrower makes
deposits or from which Borrower has the power to make withdrawals; and
 
(e)           not permit Borrower to pay or finance any of its Affiliates’
operating expenses not properly allocable to Borrower.
 
6.13       Environmental.  (a) Keep any property either owned or operated by
Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within 5 days of its
receipt thereof,  provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of Borrower or its Subsidiaries, (ii) commencement
of any Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Subsidiaries, and (iii) notice of a violation, citation,
or other administrative order which could reasonably be expected to result in a
Material Adverse Change.
 
6.14       Disclosure Updates.  Promptly and in no event later than five (5)
Business Days after an Authorized Person obtains knowledge thereof, notify Agent
if any written information, exhibit, or report (when taken as a whole) furnished
to Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in any material respect in
light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
 
6.15       Formation of Subsidiaries. Not form or acquire any Subsidiary of
Borrower on or after the Closing Date without the prior written consent of
Agent, and at the time that Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date with the prior
written consent of the Agent, Borrower shall, if and to the extent required by
Agent, (a) cause such new Subsidiary to provide to Agent a joinder to this
Agreement, together with such other security documents (including mortgages with
respect to any Real Property of such new Subsidiary), as well as appropriate
financing statements (and with respect to all property subject to a mortgage,
fixture filings), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Agent, and (c) provide to Agent all other documentation,
including one or more opinions of counsel satisfactory to Agent, if requested by
Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all property subject
to a mortgage).  Any document, agreement, or instrument executed or issued
pursuant to this Section 6.15 shall be a Loan Document.
 
 
-74-

--------------------------------------------------------------------------------

 
 
6.16       Required Asset Documents. Immediately upon receipt, deliver to Agent
or the Collateral Custodian all of the Required Asset Documents related to such
Note Receivable.
 
6.17       Sale and Servicing Agreement.  Cause Servicer to promptly provide
Agent with true and complete copies of all notices sent or received by Servicer
under the Sale and Servicing Agreement.
 
6.18       Escrow Deposits.  Deposit into a Deposit Account that is subject to a
perfected Agent’s Lien all amounts advanced by Borrower into escrow and all
amounts delivered to Borrower to be held in escrow, including, without
limitation, construction funds, insurance premiums and proceeds, taxes, and
other funds delivered to Borrower to be held on behalf of any Account Debtor.
 
6.19       Minimum Funding of Advances.  On or before August 31, 2011, request
Advances in an aggregate principal amount of not less than $10,000,000.
 
6.20       ERS.  Borrower will use commercially reasonable efforts and cooperate
with Lender to cause the ERS to be fully operational and functional.  Upon the
establishment of the ERS, Borrower shall commence utilizing the ERS for
electronic reporting as required by this Agreement.
 
7.           NEGATIVE COVENANTS.
 
Borrower covenants and agrees that, until termination of all of the Commitments
and full and final payment of the Obligations, Borrower will not and will not
permit any of its Subsidiaries to do any of the following:
 
7.1         Indebtedness.  Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
 
(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents,
 
(b)           Subordinated Debt,
 
(c)           other Indebtedness set forth on Schedule 5.19,
 
(d)           Permitted Purchase Money Indebtedness,
 
 
-75-

--------------------------------------------------------------------------------

 
 
(e)           refinancings, renewals, or extensions of Indebtedness permitted
under clauses (c) and (d) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrower or
materially impair Borrower’s creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (v) the
Indebtedness that is refinanced, renewed, or extended is non-recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, and
 
(f)           endorsement of instruments or other payment items for deposit.
 
7.2         Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(e) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).
 
7.3         Restrictions on Fundamental Changes.
 
(a)           Enter into any merger, consolidation, reorganization, or
recapitalization, or amend in any material respect any of its Governing
Documents as in effect on the Closing Date.
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).
 
(c)           Suspend or go out of a substantial portion of its or their
business.
 
(d)           Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets, other than through Permitted Dispositions.
 
7.4         Disposal of Assets.  Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Borrower’s or its Subsidiaries’ assets.
 
 
-76-

--------------------------------------------------------------------------------

 
 
7.5         Change Name.  Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least thirty (30) days prior written notice to Agent of such
change and so long as, at the time of such written notification, Borrower or its
Subsidiary provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.
 
7.6         Nature of Business.  Make any material change in the nature of its
or their business, or acquire any properties or assets that are not reasonably
related to the conduct of such business activities, including without
limitation, making a material change in its underwriting, approval, or servicing
operations.  Without limiting the generality of the foregoing, Borrower shall
not permit Horizon to cause the portfolio of Notes Receivable held by Borrower,
as opposed to Horizon or any other Subsidiary or Affiliate of Horizon, to be
selected in a manner adverse to Borrower or Lender.
 
7.7         Prepayments and Amendments.  Except in connection with a refinancing
permitted by Section 7.1(e), or a Restricted Payment or other payment permitted
by Section 7.10,
 
(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Borrower or its Subsidiaries, other than the Obligations in
accordance with this Agreement,
 
(b)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or
 
(c)           directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing  or concerning any Subordinated Debt or
any Indebtedness permitted under Sections 7.1(c) , (d) or (e), except as
permitted by Sections 7.1(e).
 
7.8         [Intentionally Omitted].
 
7.9         Required Procedures.  Make any changes or revisions to the Required
Procedures except in the manner permitted by the definition of Required
Procedures.
 
7.10       Restricted Payments.  Make any Restricted Payment; provided, however,
that so long as no Event of Default shall have occurred and be continuing or
would occur as a result thereof and Agent and Lenders shall have received the
financial statements required by Section 6.3(a) for the most recently completed
fiscal month, then Borrower may make distributions to the holders of its Stock
to the extent permitted by applicable law, so long as Borrower would have
existing Availability of not less than $500,000 both before and after giving
effect to such distribution; provided, that until such time as the Maximum
Senior Debt to Tangible Net Worth Ratio of Borrower in Section 7.16(b) increases
from 0.75 to 1.00 to 1.00 to 1.00, such Availability requirement shall be not
less than zero ($0.00)
 
7.11       Accounting Methods.  Modify or change its fiscal year or its method
of accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Borrower’s and its Subsidiaries’
financial condition.
 
 
-77-

--------------------------------------------------------------------------------

 
 
7.12       Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment.
 
7.13       Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (a)(i) are in the ordinary course of Borrower’s business,
(ii) are upon fair and reasonable terms, (iii) are fully disclosed to Agent, and
(iv) are no less favorable to Borrower or its Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate or (b) are
otherwise permitted under this Agreement.
 
7.14       Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than to finance Borrower’s acquisition of Eligible Notes Receivable and to
pay transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, to make Restricted Payments permitted under Section 7.10 and for
any other purpose not expressly prohibited by this Agreement.
 
7.15       Collateral with Bailees.  Store any Collateral at any time now or
hereafter with a bailee, warehouseman, or similar party, other than Agent or
Collateral Custodian; provided, that loan files that do not include original
promissory notes, Lien instruments, or assignments of Lien instruments may be
stored, from time to time, in a public warehouse, access to which has been
assigned by Borrower to Agent.
 
7.16       Financial Covenants of Borrower, Horizon and Servicer.
 
(a)           Minimum Tangible Net Worth of Borrower.  Fail to maintain, as of
the end of each of its fiscal months, a Tangible Net Worth of Borrower that is
equal to or greater than the greater of (i) the amount necessary to avoid the
occurrence of an Overadvance, and (ii) $10,000,000.
 
(b)           Maximum Senior Debt to Tangible Net Worth Ratio of Borrower. Fail
to maintain as of the end of each of its fiscal months, a ratio of Revolver
Usage to Tangible Net Worth of Borrower that is (i) equal to or less than 0.75
to 1.00 until such time that Horizon either (A) receives final approval from the
SBA to form an SBIC or (B) completes a follow on stock offering that raises at
least $20,000,000 in equity, or (ii) 1.00 to 1.00 at any time thereafter.
 
(c)           Minimum EBITDA and Adjusted EBITDA to Total Interest Expense
Ratios of Borrower.  Fail to maintain, as measured on the last day of each of
its fiscal months, (i) a ratio of EBITDA of Borrower for the three-month period
then ended, to total interest expense (including unused line fees) to the extent
paid or required to be paid during such three-month period, that is equal to or
greater than 2.00 to 1.00, and (ii) a ratio of EBITDA of Borrower for the
three-month period then ended  (less distributions of income paid or expected to
be paid for the three month period then ended), to total interest expense
(including unused line fees) to the extent paid or required to be paid during
such three-month period, that is equal to or greater than 1.00 to 1.00.
 
 
-78-

--------------------------------------------------------------------------------

 
 
(d)           Minimum Tangible Net Worth of Horizon.  Permit Horizon, on a
consolidated basis with its Subsidiaries, to fail to maintain as of the end of
each of its fiscal quarters, a Tangible Net Worth that is equal to or greater
than $120,000,000.
 
(e)           Positive Quarterly Net Income for Horizon.  Permit Horizon, on a
consolidated basis with its Subsidiaries, to fail to have positive quarterly net
income for each of its fiscal quarters.
 
(f)           Minimum Tangible Net Worth of Servicer.  Permit Servicer, on a
consolidated basis with its Subsidiaries, to fail to maintain as of the end of
each of its fiscal quarters, a Tangible Net Worth that is equal to or greater
than $500,000.
 
(g)           Minimum Quarterly and Annual Net Income for Servicer.  Permit
Servicer, on a consolidated basis with its Subsidiaries, to fail to have (i) as
of the end of each of the first three (3) fiscal quarters in each fiscal year,
net income for the four (4) fiscal quarter period then ended greater than
negative $100,000, or (ii) positive annual net income for each of its fiscal
years.
 
7.17       Certain Borrower and Horizon Portfolio Covenants.
 
(a)           Maximum Delinquent Notes Receivable Percentage of
Borrower.  Permit the aggregate unpaid principal balance of all Notes Receivable
of Borrower that are Delinquent Notes Receivable as of the last day of any
fiscal month, to be in excess of ten percent (10%) of the aggregate unpaid
principal balance of all Notes Receivable as of such day.
 
(b)           Maximum Defaulted Notes Receivable Percentage of Borrower.  Permit
the aggregate unpaid principal balance of all Notes Receivable that are
Defaulted Notes Receivable as of the last day of any fiscal month, to be in
excess of twelve percent (12%) of the aggregate unpaid principal balance of all
Notes Receivable as of such day.
 
(c)           Maximum Delinquent Notes Receivable Percentage of Horizon Group
Managed Loans.  Permit the aggregate unpaid principal balance of Horizon Group
Managed Loans with respect to which, as of the last day of any fiscal month, any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than sixty (60) days past the date it became due and payable, to be in excess of
twelve percent (12%) of the aggregate unpaid principal balance of all Horizon
Group Managed Loans as of such day.
 
(d)           Maximum Defaulted Notes Receivable Percentage of Horizon Group
Managed Loans.  Permit the aggregate unpaid principal balance of Horizon Group
Managed Loans with respect to which, as of the last day of any fiscal month,
(i) any payment thereunder remains outstanding and unpaid, in whole or in part,
for more than ninety (90) days past the date it became due and payable, (ii) any
collateral therefor is subject to judicial or non-judicial proceedings for the
foreclosure of the lender’s lien therein, or has been foreclosed upon or
conveyed or transferred by deed-in-lieu-of-foreclosure or
assignment-in-lieu-of-foreclosure, (iii) the borrower thereunder is subject to
an Insolvency Proceeding or is not Solvent, or (iv) all or any portion thereof
has been charged-off or deemed non-collectible by the lender thereunder, to be
in excess of fourteen percent (14%) of the aggregate unpaid principal balance of
all Horizon Group Managed Loans as of such day.
 
 
-79-

--------------------------------------------------------------------------------

 
 
7.18       Sale and Servicing Agreement.
 
(a)           With respect to the Sale and Servicing Agreement (i) amend or
modify the Sale and Servicing Agreement in any manner that (A) causes or allows
the aggregate amount of the servicing fees payable under the Sale and Servicing
Agreement to exceed, as of any time of determination, an amount equal to the
amount of the servicing fees as determined pursuant to the Sale and Servicing
Agreement on the Closing Date, (B) except as allowed by clause (A) preceding,
obligates Borrower for payment of any professional costs or court costs incurred
by Servicer in servicing under the Sale and Servicing Agreement, (C) causes or
allows the requirements applicable to Servicer’s standards of conduct,
compliance with laws or licensing requirements to be less restrictive than exist
on the Closing Date, (D) releases any indemnity obligations of Servicer or
modifies any such obligations in any manner that is less restrictive than exist
on the Closing Date, (E) relieves Servicer of its obligation to perform under
the Sale and Servicing Agreement, or (ii) terminate the Sale and Servicing
Agreement, or allow the Sale and Servicing Agreement to be terminated, in any
such case without the prior written consent of Agent.
 
(b)           Allow Servicer to delegate any of its duties or functions under
the Sale and Servicing Agreement to any Person, or otherwise engage any such
Person to perform any such duties or functions for or on behalf of Servicer or
Borrower, in any such case without the prior written consent of Agent.
 
(c)           Transfer the duties and functions of Servicer under the Sale and
Servicing Agreement to any other Person without the prior written consent of
Agent.
 
8.           EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
8.1         If Borrower fails to pay when due and payable, or when declared due
and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due Agent or any
Lender, reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);
 
8.2         If Borrower (a) fails to perform, keep, or observe any covenant or
other provision contained in Sections 2.6, 6.2, 6.3, 6.4, 6.5, 6.8, 6.12, 6.14,
6.19, or 7.1 through 7.18 of this Agreement or any comparable provision
contained in any of the other Loan Documents (b) fails to perform, keep, or
observe any covenant or other provision contained in Sections 6.1, 6.6, 6.7,
6.9, 6.10, 6.11, 6.13, 6.15, 6.16, 6.17, 6.18, or 6.20 of this Agreement and
such failure continues for a period of ten (10) days after the date on which
such failure first occurs, or (c) fails to perform, keep, or observe any
covenant or other provision contained in any Section of this Agreement (other
than a Section that is expressly dealt with elsewhere in this Section 8.2),
including failure to satisfy a condition subsequent set forth in Section 3.2
within the period stated, or the other Loan Documents, and such failure
continues for a period of fifteen (15) Business Days after the date on which
such failure first occurs;
 
 
-80-

--------------------------------------------------------------------------------

 
 
8.3         If any material portion of the assets of Borrower or any of its
Subsidiaries, or of Horizon, is attached, seized, subjected to a writ or
distress warrant, levied upon, or comes into the possession of any third Person;
 
8.4         If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries, or Horizon;
 
8.5         If an Insolvency Proceeding is commenced against Borrower, or any of
its Subsidiaries, or Horizon, and any of the following events occur:  (a) such
Person consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, Agent
(including any successor agent) and each other member of the Lender Group shall
be relieved of their obligations to extend credit hereunder, (c) the petition
commencing the Insolvency Proceeding is not dismissed within forty-five (45)
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, Agent (including any successor agent) and each
other member of the Lender Group shall be relieved of their obligations to
extend credit hereunder, (d) an interim trustee is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of such Person, or (e) an order
for relief shall have been entered therein;
 
8.6         If Borrower or any of its Subsidiaries, or Horizon, is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;
 
8.7         If a notice of Lien, levy, or assessment is filed of record with
respect to any assets of Borrower or any of its Subsidiaries, or any assets of
Horizon Management, having an aggregate value in excess of $250,000, or of any
assets of Horizon having an aggregate value in excess of $1,000,000, by the
United States, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, or if any taxes or debts owing
at any time hereafter to any one or more of such entities becomes a Lien upon
any assets of Borrower or any of its Subsidiaries, or any assets of Horizon
Management, having an aggregate value in excess of $250,000, or of any assets of
Horizon having an aggregate value in excess of $1,000,000, and in any such case
the same is not paid before such payment is delinquent;
 
8.8         If a judgment or other claim becomes a Lien or encumbrance upon any
assets of Borrower or any of its Subsidiaries, or any assets of Horizon
Management, having an aggregate value in excess of $250,000, or of any of the
assets of Horizon having an aggregate value in excess of $1,000,000, and in any
such case either (a) enforcement of such judgment or claim remains unstayed or
unsatisfied for a period of thirty (30) consecutive days and is not fully
covered (subject to standard deductibles) by insurance coverage under which the
insurer has accepted liability, or (b) the judgment creditor or claimant begins
enforcement proceedings of such judgment or Lien;
 
 
-81-

--------------------------------------------------------------------------------

 
 
8.9         If there is a default by Borrower or any of its Subsidiaries under
any Subordinated Debt or under any Indebtedness (other than the Obligations)
having an aggregate principal amount in excess of $250,000, or a default by
Horizon Management under any Indebtedness having an aggregate principal amount
in excess of $250,000, or a default by Horizon under any Indebtedness having an
aggregate principal amount in excess of $1,000,000, and in any such case such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of the obligations thereunder of Borrower
or any of its Subsidiaries, or Horizon, or Horizon Management, as the case may
be, to terminate such agreement, or to refuse to renew such agreement in
accordance with any automatic renewal right therein;
 
8.10       If Borrower or any of its Subsidiaries makes any payment on account
of Indebtedness that has been contractually subordinated in right of payment to
the payment of the Obligations, except to the extent such payment is permitted
by the terms of the subordination provisions applicable to such Indebtedness;
 
8.11       If any warranty, representation, statement, or Record made or
provided to the Lender Group by Borrower, its Subsidiaries, Horizon, or Horizon
Management, or any officer, employee, agent, or director of Borrower or any of
its Subsidiaries, Horizon, or Horizon Management is incorrect in any material
respect as of the date when made or deemed made;
 
8.13       If the obligations of any Guarantor under its Guaranty is limited or
terminated by operation of law or by such Guarantor thereunder;
 
8.14       If this Agreement or any other Loan Document that purports to create
a Lien in favor of Agent or Lenders shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on or security interest in the Collateral
covered hereby or thereby in favor of Agent or Lenders, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;
 
8.15       If any two of the three individuals serving as of the Closing Date as
the Chief Executive Officer, the President, or the Chief Financial Officer of
Borrower, Horizon, or Horizon Management shall cease to be actively involved in
the business of Borrower, Horizon, or Horizon Management (as applicable) in such
capacity, and such individuals have not been replaced by individuals of like
qualifications and experience within ninety (90) days and with respect to whom
Agent has completed a background check with the results of such background check
being acceptable to Agent in its Permitted Discretion;
 
8.16       A Servicer Default occurs, or either Horizon or Borrower fails to
comply, in any material respect, with its obligations under the Sale and
Servicing Agreement;
 
8.17       A Change of Control shall occurs; or
 
8.18       Any provision of any Loan Document that Agent in its Permitted
Discretion deems to be material shall at any time for any reason be declared to
be null and void, or the validity or enforceability thereof shall be contested
by Borrower or its Subsidiaries, or by Horizon or Horizon Management, or a
proceeding shall be commenced by Borrower or its Subsidiaries, or by Horizon or
Horizon Management, or by any Governmental Authority having jurisdiction over
Borrower or its Subsidiaries or Horizon or Horizon Management seeking to
establish the invalidity or unenforceability thereof, or Borrower or its
Subsidiaries, or Horizon or Horizon Management, shall deny that such Person has
any liability or obligation purported to be created under any Loan Document to
which it is a party.
 
 
-82-

--------------------------------------------------------------------------------

 
 
9.           THE LENDER GROUP’S RIGHTS AND REMEDIES.
 
9.1         Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrower), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:
 
(a)           declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrower shall be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;
 
(b)           declare the Revolving Credit Availability Period and the
Commitments terminated, whereupon the Revolving Credit Availability Period and
the Commitments shall immediately be terminated together with (i) any obligation
of any Lender hereunder to make Advances, and (ii) the obligation of the Swing
Lender to make Swing Loans;
 
(c)           settle or adjust disputes and claims directly with Borrower’s
Account Debtors and makers of Notes Receivable for amounts and upon terms which
Agent considers advisable, and in such cases, Agent will credit Borrower’s Loan
Account with only the net amounts received by Agent in payment of such disputed
Accounts or Notes Receivable after deducting all Lender Group Expenses incurred
or expended in connection therewith;
 
(d)           exercise or assign any and all rights to collect, manage, and
service the Notes Receivables, including the rights to (i) receive, process and
account for all Collections in respect of Notes Receivables, (ii) terminate the
Sale and Servicing Agreement and assign servicing responsibilities to any
replacement servicer, (iii) without notice to or demand upon Borrower, make any
payments as are reasonably necessary or desirable in connection with the Sale
and Servicing Agreement or any other agreement that Agent enters into with any
replacement servicer, and (iv) take all lawful actions and procedures which
Agent or such assignee deems necessary to enforce any and all rights of Borrower
under any Note Receivable Document or collect the amounts due to Borrower in
connection with Notes Receivables (with all amounts incurred by Agent pursuant
to this Section 9.1(d) being Lender Group Expenses);
 
 
-83-

--------------------------------------------------------------------------------

 
 
(e)          without notice to or demand upon Borrower or any other Person, make
such payments and do such acts as Agent considers necessary or reasonable to
protect its security interests in the Collateral.  Borrower agrees to assemble
the Collateral if Agent so requires, and to make the Collateral available to
Agent at a place that Agent may designate which is reasonably convenient to both
parties.  Borrower authorizes Agent to enter the premises where the Collateral
is located, to take and maintain possession of the Collateral, or any part of
it, and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the priority of Agent’s Liens in and to
the Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor.  With respect to any of Borrower’s
owned or leased premises, Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;
 
(f)           without notice to Borrower (such notice being expressly waived),
and without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of Borrower held
by the Lender Group (including any amounts received in the Cash Management
Accounts), or (ii) Indebtedness at any time owing to or for the credit or the
account of Borrower held by the Lender Group;
 
(g)          hold, as cash collateral, any and all balances and deposits of
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;
 
(h)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral.  Borrower hereby grants to Agent a license or other right
to use, without charge, Borrower’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;
 
(i)           sell the Borrower Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable.  It is not necessary that the Borrower
Collateral be present at any such sale;
 
(j)           except in those circumstances where no notice is required under
the Code, Agent shall give notice of the disposition of the Borrower Collateral
as follows:
 
(i)           Agent shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Borrower Collateral,
the time on or after which the private sale or other disposition is to be made;
and
 
(ii)           the notice shall be personally delivered or mailed, postage
prepaid, to Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Borrower Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;
 
 
-84-

--------------------------------------------------------------------------------

 
 
(k)           Agent, on behalf of the Lender Group, may credit bid and purchase
at any public sale;
 
(l)           Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by applicable law, may seek the appointment
of such a receiver without the requirement of prior notice or a hearing;
 
(m)          exercise any and all rights of Borrower under the Sale and
Servicing Agreement or assume or assign any and all rights and responsibilities
to collect, manage, and service the Notes Receivables, including (i) the
responsibility for the receipt, processing and accounting for all payments on
account of the Notes Receivables, (ii) periodically sending demand notices and
statements to the Account Debtors or makers of Notes Receivable, (iii) enforcing
legal rights with respect to the Notes Receivables, including hiring attorneys
to do so to the extent Agent or such assignee deems such engagement necessary,
and (iv) taking all lawful actions and procedures which Agent or such assignee
deems necessary to collect the Notes Receivables (with all amounts incurred by
Agent pursuant to this Section 9.1(m) being Lender Group Expenses); and
 
(n)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Credit Availability Period and the
Commitments shall automatically terminate and the Obligations (other than the
Bank Product Obligations), inclusive of all accrued and unpaid interest thereon
and all fees and all other amounts owing under this Agreement or under any of
the other Loan Documents, shall automatically and immediately become due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or notice of any kind, all of which
are expressly waived by Borrower.
 
9.2         Special Rights of the Lender Group in Respect of Notes Receivable
and Purchased Participations.  Without limiting Section 9.1, upon the occurrence
and during the continuation of an Event of Default involving the failure by
Borrower, Servicer or any replacement servicer to perform its servicing
obligations in respect of any Notes Receivable or purchased participations, or
failure to take any action necessary to preserve the ongoing performance,
enforceability or value thereof, Agent shall have the right to take such action
as Agent may deem necessary in its Permitted Discretion to preserve the ongoing
performance and enforceability of any such Note Receivable or purchased
participation and preserve the value thereof, respectively, including without
limitation, taking any action that Borrower or Servicer is required or
authorized to take in respect thereof or to otherwise properly service same, or
contract with any Person to take or perform any such actions.  Borrower hereby
grants to Agent, effective upon the occurrence and during the continuation of an
Event of Default, a special power of attorney (which shall be irrevocable,
coupled with an interest and include power of substitution) to take any action
authorized in this paragraph until the earliest to occur of the waiver of such
Event of Default, the cure of such Event of Default to Agent’s satisfaction, or
the payment in full of the Obligations.  Any advances, payments or other costs
or expenses made or incurred by Agent in taking any action authorized under this
paragraph shall be Lender Group Expenses and included within the Obligations and
reimbursed to Agent on demand or, at Agent’s Permitted Discretion charged and
treated as Advances.  Agent’s rights under this Section 9.2 are cumulative of
all other rights of the Agent under the Loan Documents and may be exercised in
whole or in part, in Agent’s Permitted Discretion.  Agent shall have no
obligation to take any action under this Section 9.2, and no undertaking by
Agent under this paragraph shall obligate Agent to continue any such action or
to take any other or additional action under this Section 9.2.  Nothing in this
Section 9.2 shall be construed as authorizing or causing a replacement of the
Servicer absent the occurrence and continuation of an Event of Default.
 
 
-85-

--------------------------------------------------------------------------------

 
 
9.3         Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10.          TAXES AND EXPENSES.
 
If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its Permitted Discretion and without
prior notice to Borrower, may do any or all of the following:  (a) make payment
of the same or any part thereof (provided that Agent shall not pay taxes that
are the subject of a Permitted Protest and that Agent shall, in any event,
consult with the Borrower prior to making any such payment), (b) set up such
reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.8 hereof,
obtain and maintain insurance policies of the type described in Section 6.8 and
take any action with respect to such policies as Agent deems prudent.  Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement.  Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.
 
11.          WAIVERS; INDEMNIFICATION.
 
11.1         Demand; Protest; etc.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
 
 
-86-

--------------------------------------------------------------------------------

 
 
11.2         The Lender Group’s Liability for Borrower Collateral.  Borrower
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.
 
11.3         Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons with respect to each
Lender (each, an “Indemnified Person”) harmless (to the fullest extent permitted
by applicable law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, costs (but excluding for the avoidance
of doubt any Excluded Taxes), penalties, and damages, and all reasonable fees
and disbursements of attorneys, experts and consultants and other reasonable
costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (all the foregoing, collectively, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
 
-87-

--------------------------------------------------------------------------------

 
 
12.          NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:
 

 
If to Borrower:
 
Horizon Credit II LLC
       
c/o Horizon Technology Finance Corporation
       
312 Farmington Avenue
       
Farmington, CT  06032
       
Attn:  Jay Bombara
       
Fax No.  860- 676-8655
             
with copies to:
 
Dickstein Shapiro LLP
       
201 Broad Street, Suite 1200
       
Stamford, CT  06901
       
Attn:  Even S. Seideman, Esq.
       
Fax No.  917-591-5859
             
If to Agent:
 
Wells Fargo Capital Finance, LLC
       
14241 Dallas Parkway, Suite 1300
       
Dallas, Texas  75244
       
Attn: Loan Portfolio Manager – Horizon Credit II
       
Fax No.  972-387-5775
             
with copies to:
 
McDermott Will & Emery LLP
       
275 Middlefield Road, Suite 100
       
Menlo Park, California  94025-4004
       
Attn:   Dick M. Okada, Esq.
       
Fax No.  650-815-7401
 



Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail as provided herein, or if sent by facsimile when
sent with receipt confirmed by the recipient.  Borrower acknowledges and agrees
that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.
 
 
-88-

--------------------------------------------------------------------------------

 
 
13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
(d)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS  LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
 
 
-89-

--------------------------------------------------------------------------------

 
 
14.          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
14.1         Assignments and Participations
 
(a)           With (i) the prior written consent of Borrower, which consent of
Borrower shall not be unreasonably withheld, delayed or conditioned, and shall
not be required (A) if a Default or an Event of Default has occurred and is
continuing, or (B) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than individuals) of a Lender (provided that Borrower
shall be deemed to have consented to a proposed assignment unless it objects
thereto by written notice to Agent within five (5) Business Days after having
received notice thereof), and (ii) the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed or conditioned, and
shall not be required in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, any Lender may
assign and delegate to one or more assignees so long as in each case such
prospective assignee is an Eligible Transferee (each, an “Assignee”; provided,
however, that neither Borrower nor any Affiliate of Borrower shall be permitted
to become an Assignee) all or any portion of the Obligations, the Commitments
and the other rights and obligations of such Lender hereunder and under the
other Loan Documents, in a minimum amount (unless waived by the Agent) of
$5,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of whom is an Affiliate of each other or a fund
or account managed by any such new Lender or an Affiliate of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (I) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower and Agent by such Lender and the
Assignee, (II) such Lender and its Assignee have delivered to Borrower and Agent
an Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 14.1(b), and (III) unless waived by
the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $5,000.
 
(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 16 and Section 17.9(a) of this Agreement.
 
 
-90-

--------------------------------------------------------------------------------

 
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement, (v)
such Assignee appoints and authorizes Agent to take such actions and to exercise
such powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 14.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
 
-91-

--------------------------------------------------------------------------------

 
 
(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.  Each Participant shall be
entitled to the benefits of Section 11.3 and Section 16.11 (subject to the
requirements and limitations therein, under Section 15.2 and otherwise in this
agreement, read as if a Participant were a Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment; provided, however,
that a Participant shall not be entitled to receive any greater payment under
Section 11.3 and Section 16.11 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
 
(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.9, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
14.2         Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.
 
 
-92-

--------------------------------------------------------------------------------

 
 
15.          AMENDMENTS; WAIVERS.
 
15.1         Amendments and Waivers.
 
(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than Bank Product Agreements or the Fee Letter), and
no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and Borrower and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and Borrower, do any of the following:
 
(i)           increase the amount of or extend the expiration date of any
Commitment of any Lender,
 
(ii)          postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii)         reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.5(b), which waiver shall be effective with the
written consent of the Required Lenders),
 
(iv)        amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
 
(v)         amend, modify, or eliminate Section 16.12,
 
(vi)        other than as permitted by Section 16.12, release Agent’s Lien in
and to any of the Collateral;
 
(vii)       amend, modify, or eliminate the definition of “Required Lenders” or
“Pro Rata Share”,
 
(viii)      contractually subordinate any of the Agent’s Liens,
 
(ix)         release Borrower or any Guarantor from any obligation for the
payment of money, or consent to the assignment or transfer by Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,
 
 
-93-

--------------------------------------------------------------------------------

 
 
(x)          amend, modify, or eliminate any of the provisions of
Section 2.3(b)(i) or (ii)
 
(xi)         amend, modify, or eliminate any of the provisions of
Section 14.1(a) to permit Borrower or an Affiliate of Borrower to be permitted
to become an Assignee,
 
(xii)        amend, modify, or eliminate the definition of “Borrowing Base” or
any of the defined terms (including the definition of Eligible Notes Receivable)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrower based upon the Borrowing Base, but
not otherwise, or the definitions of “Maximum Revolver Amount,” or
 
(xiii)       amend, modify, or eliminate the definition of “Revolving Credit
Availability Period,” “Amortization Commencement Date,” “Amortization Period” or
any of the provisions of Section 2.1(b) or Section 2.3(b)(i).
 
(b)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrower (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 16 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,
 
(c)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders,
 
(d)           Anything in this Section 15.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of Borrower, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.
 
15.2       Replacement of Certain Lenders.
 
(a)           If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16.11, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 
 
-94-

--------------------------------------------------------------------------------

 
 
(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including all interest, fees and other amounts that may be due in payable in
respect thereof).  If the Holdout Lender or Tax Lender, as applicable, shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Holdout Lender or Tax Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the Holdout
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
or Tax Lender, as applicable, shall be made in accordance with the terms of
Section 14.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances.
 
15.3        No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
 
-95-

--------------------------------------------------------------------------------

 
 
16.          AGENT; THE LENDER GROUP.
 
16.1        Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFCF as its agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
designate, appoint, and authorize) Agent to execute and deliver each of the
other Loan Documents on its behalf and to take such other action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to Agent
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Agent agrees to act as agent for
and on behalf of the Lenders (and the Bank Product Providers) on the conditions
contained in this Section 16.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrower and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower or its Subsidiaries, the Obligations, the Collateral, the Collections
of Borrower and its Subsidiaries, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.
 
16.2        Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
 
-96-

--------------------------------------------------------------------------------

 
 
16.3        Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.
 
16.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
 
16.5       Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.
 
 
-97-

--------------------------------------------------------------------------------

 
 
16.6       Credit Decision.  Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Borrower and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider).  Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower.  Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.  Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
 
16.7       Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers).  In the event Agent is not
reimbursed for such costs and expenses by Borrower or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable thereof.  Whether or not the transactions contemplated hereby
are consummated, each of the Lenders, on a ratable basis, shall indemnify and
defend the Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so) from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
 
 
-98-

--------------------------------------------------------------------------------

 
 
16.8       Agent in Individual Capacity.  WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire equity interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, WFCF or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms “Lender” and
“Lenders” include WFCF in its individual capacity.
 
16.9       Successor Agent.  Agent may resign as Agent upon thirty (30) days
prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and Borrower (unless such notice is waived by Borrower) and
without any notice to the Bank Product Providers.  If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers).  If, at the time that
Agent’s resignation is effective, it is acting as the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Swing Lender
and it shall automatically be relieved of any further obligation to make Swing
Loans.  If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned).  In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
16 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.  If no successor Agent has accepted
appointment as Agent by the date which is thirty (30) days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.
 
 
-99-

--------------------------------------------------------------------------------

 
 
16.10      Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
 
16.11     Withholding Taxes.
 
(a)           Unless otherwise required by any applicable law, all payments
under any Loan Document shall be made free and clear of, and without deduction
or withholding for, any present or future Taxes, and in the event any deduction
or withholding of Taxes is required, Borrower shall comply with the next
sentence of this Section 16.11(a).  If any Taxes other than Excluded Taxes are
so levied or imposed, Borrower agrees to pay the full amount of such Taxes and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrower shall not be required to increase any such
amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction).  Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrower.
 
 
-100-

--------------------------------------------------------------------------------

 
 
(b)           Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.  For the avoidance of doubt, the
obligation under this Section 16.11(b) shall not apply to any Excluded Taxes.
 
(c)           Each Lender agrees with and in favor of Borrower and Agent, to
deliver to Borrower and Agent one of the following before receiving its first
payment under this Agreement, whenever a lapse in time or change in
circumstances of such Person renders such documentation obsolete or inaccurate,
at such other time or times prescribed by applicable laws or when otherwise
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Agent, as the case may be, to determine (i)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (ii) if applicable, the required rate of withholding or
deduction, and (iii) such Person’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of all payments to be made to such
Person by the Borrower pursuant to this Agreement or otherwise to establish such
Person’s status for withholding Tax purposes in the applicable
jurisdiction.  Without limiting the generality of the foregoing, each Lender
will comply with whichever of the following applies to it:
 
(i)           if a Foreign Lender is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
 
(ii)          if a Foreign Lender is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
 
(iii)         if a Foreign Lender is entitled  to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
 
(iv)         if a Foreign Lender is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
 
(v)          if the Lender is a United States person within the meaning of IRC
section 7701(a)(30) (a “U.S. Lender”), a properly completed and executed copy of
any other form or forms, including IRS Form W-9, as may be required under the
IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax.
 
 
-101-

--------------------------------------------------------------------------------

 
 
Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Borrower
and Agent of any change in circumstances which would modify or render invalid
any claimed exemption or reduction.
 
(d)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender agrees with and in favor
of Borrower and Agent, to deliver to Borrower and Agent any such form or forms,
as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16.11(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Borrower and Agent (or, in the
case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(e)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Borrower or Agent (or, in the
case of a Participant, to the Lender granting the participation) did not
properly withhold tax from amounts paid to or for the account of any Lender due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Borrower or Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Borrower and Agent
harmless for all amounts paid, directly or indirectly, by Borrower or Agent (or,
in the case of a Participant, to the Lender granting the participation), as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to Borrower or Agent (or, in the case
of a Participant, to the Lender granting the participation only) under this
Section 16.11, together with all costs and expenses (including attorneys fees
and expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
(f)           If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16.11, so long as no Default or Event of Default has occurred
and is continuing, it shall pay over such refund to Borrower (but only to the
extent of payments made, or additional amounts paid, by Borrower under this
Section 16.11 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrower, upon the request of Agent or such Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything in this Agreement to the
contrary, this Section 16.11 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Borrower or any other Person.
 
 
-102-

--------------------------------------------------------------------------------

 
 
(g)           With respect to any claim for compensation for Taxes, the Borrower
shall not be required to compensate the Agent or any Lender for any amount
incurred more than one hundred and eighty (180) days prior to the date that the
Agent or such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
(h)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 16.11(a) or Section 16.01(b) with respect to
such Lender it will, if requested by the Borrower, use commercially reasonable
efforts (subject to such Lender’s overall internal policies of general
application and legal and regulatory restrictions) to avoid the consequences of
such event, including to designate another lending office for any Advances
affected by such event or to assign its rights and obligations with respect to
such Advances to another of its offices, branches or affiliates; provided that
such efforts are made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 16.11(h) shall affect or postpone any of the obligations of Borrower or
the rights of such Lender pursuant to Section 16.11(a) and Section 16.11(b).
 
16.12     Collateral Matters
 
(a)           The Lenders hereby irrevocably authorize Agent, (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 of this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which Borrower owned no
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Borrower under a lease that has expired or
is terminated in a transaction permitted under this Agreement.  Borrower and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by Agent (whether by
judicial action or otherwise) in accordance with applicable law.  In connection
with any such credit bid or purchase, the Obligations owed to the Lenders and
the Bank Product Providers shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not unduly delay the ability of Agent to credit bid or purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Lenders and
the Bank Product Providers whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the Stock of the acquisition vehicle or
vehicles that are used to consummate such purchase).  Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product
Providers).  Upon request by Agent or Borrower at any time, the Lenders will
(and if so requested, the Bank Product Providers will) confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 16.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.
 
 
-103-

--------------------------------------------------------------------------------

 
 
(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by Borrower or its Subsidiaries or is cared for, protected, or insured or has
been encumbered, or that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise provided
herein.
 
 
-104-

--------------------------------------------------------------------------------

 
 
16.13     Restrictions on Actions by Lenders; Sharing of Payments
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
 
(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
16.14     Agency for Perfection.  Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
 
16.15     Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer or
internal transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to
Agent.  Concurrently with each such payment, Agent shall identify whether such
payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.
 
 
-105-

--------------------------------------------------------------------------------

 
 
16.16     Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents.  Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
16.17     Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report”) prepared by or at the request of Agent, and Agent shall
so furnish each Lender with such Reports,
 
(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon the Books, as well as on representations of
Borrower’s personnel,
 
(d)           agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
 
(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
 
 
-106-

--------------------------------------------------------------------------------

 
 
16.18     Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
 
17.          GENERAL PROVISIONS.
 
17.1       Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
 
17.2       Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
17.3       Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
17.4       Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
 
-107-

--------------------------------------------------------------------------------

 
 
17.5       Bank Product Providers.  Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting.  Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein.  In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not.  In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution.  Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so.  Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
 
17.6       Debtor-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and Borrower, on the other hand, is solely that of
creditor and debtor.  No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Borrower arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Borrower, on the other hand, by virtue of
any Loan Document or any transaction contemplated therein.
 
 
-108-

--------------------------------------------------------------------------------

 
 
17.7       Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or any Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
such Guarantor automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.
 
17.9       Confidentiality.
 
(a)           Agent and the Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrower and its Affiliates, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement,
except:  (i) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group  and to employees, directors and
officers of any member of the Lender Group (the Persons in this clause (i),
“Lender Group Representatives”) on a “need to know” basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (ii) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as such authorities are informed of the confidential nature of such
information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than Borrower, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than Borrower, Agent, any
Lender, any of their respective Affiliates, or their respective counsel), the
disclosing party agrees to provide Borrower with prior written notice thereof,
and (x) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document.
 
 
-109-

--------------------------------------------------------------------------------

 
 
(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide customary information concerning the terms and conditions of
this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of Borrower
and Horizon and the total Commitments provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of Agent;
provided, however, that Agent must first provide Horizon with an opportunity to
review and approve any such use.  Anything in this Agreement to the contrary
notwithstanding, Borrower, Horizon and Horizon Management may use the name,
logos, and other insignia of Agent and members of the Lender Group, along with
the total Commitments provided hereunder, in any “tombstone” or comparable
advertising, on its website or in other marketing materials of Borrower, Horizon
or Horizon Management; provided, however, that Borrower, Horizon or Horizon
Management, as the case may be, must first provide Agent and each member of the
Lender Group with an opportunity to review and approve any such use.
 
17.10     Lender Group Expenses.  Borrower agrees to pay the Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent.  Borrower agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.
 
17.11     Survival.  All representations and warranties made by Borrower or its
Affiliates in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.
 
 
-110-

--------------------------------------------------------------------------------

 
 
17.12     Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.  In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct (a)
Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for Borrower and its Affiliates and (b) OFAC/PEP searches and customary
individual  background checks for the senior management and key principals of
Borrower and its Affiliates, and Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrower.
 
17.13     Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 
 
-111-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.



 
HORIZON CREDIT II LLC,
 
a Delaware limited liability company, as Borrower
       
By:
   
Name:   Robert D. Pomeroy, Jr.
 
Title:     Chief Executive Officer
       
WELLS FARGO CAPITAL FINANCE, LLC,
 
a Delaware limited liability company,
 
as Agent and as a Lender
       
By:
   
Name:   Walter K. Stockhecker
 
Title:     Vice President



 
 

--------------------------------------------------------------------------------

 